Exhibit 10(b)(7)(i)

 

 

NOTE PURCHASE AGREEMENT

by and among

NEWSTAR WAREHOUSE FUNDING 2005 LLC,

as Issuer

NEWSTAR FINANCIAL, INC.,

as Seller and Servicer

EACH OF THE INVESTORS FROM TIME TO TIME PARTY HERETO

EACH OF THE LIQUIDITY BANKS FROM TIME TO TIME PARTY HERETO

and

CITICORP NORTH AMERICA, INC.,

as the Note Purchaser Agent

Dated as of November 19, 2008

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page

ARTICLE I DEFINITIONS

  

SECTION 1.01

    

Certain Defined Terms

   1

ARTICLE II RESTATEMENT CLOSING; PURCHASES OF INCREMENTAL NOTE BALANCES; INTEREST
RATE HEDGES

  

SECTION 2.01

    

Restatement Closing

   1

SECTION 2.02

    

Requests for Purchases of Incremental Note Balances

   1

SECTION 2.03

    

Annual Credit Review

   3

SECTION 2.04

    

Interest Rate Hedges

   4

SECTION 2.05

    

Unused Fee

   4

SECTION 2.06

    

Intentionally Omitted

   4

SECTION 2.07

    

Letters of Credit

   4

SECTION 2.08

    

Increased Costs; Capital Adequacy; Breakage

   6

SECTION 2.09

    

Taxes

   7

ARTICLE III FUNDING DATES

  

SECTION 3.01

    

Funding Dates

   9

ARTICLE IV CONDITIONS PRECEDENT

  

SECTION 4.01

    

Restatement Closing Subject to Conditions Precedent

   10

ARTICLE V REPRESENTATIONS, WARRANTIES AND COVENANTS OF ISSUER, SELLER and
SERVICER

  

SECTION 5.01

    

Representations and Warranties of Issuer

   12

SECTION 5.02

    

Representations and Warranties of Seller

   14

SECTION 5.03

    

Representations and Warranties of Servicer

   16

SECTION 5.04

    

Securities Act

   18

SECTION 5.05

    

No Fee

   19

SECTION 5.06

    

Information

   19

SECTION 5.07

    

The New Note

   19

SECTION 5.08

    

Use of Proceeds

   19

SECTION 5.09

    

Representations and Warranties

   19

SECTION 5.10

    

Taxes, etc

   20

SECTION 5.11

    

Financial Condition

   20

ARTICLE VI REPRESENTATIONS AND WARRANTIES WITH RESPECT TO NEW NOTE PURCHASER

  

SECTION 6.01

    

Representations and Warranties

   20

ARTICLE VII COVENANTS OF ISSUER AND SERVICER

  

SECTION 7.01

    

Information from Issuer

   21

SECTION 7.02

    

Access to Information

   22

SECTION 7.03

    

Ownership and Security Interests; Further Assurances

   23

 

i



--------------------------------------------------------------------------------

SECTION 7.04

    

Covenants

   23

SECTION 7.05

    

Amendments

   23

SECTION 7.06

    

With Respect to the Exempt Status of the New Note

   23

SECTION 7.07

    

Enforcement Costs

   23

SECTION 7.08

    

Demand Note

   24

SECTION 7.09

    

Fixed Rate Adjustment Amount

   24

SECTION 7.10

    

Moody’s Structured Note Model Procedures; Determination of Borrowing Base

   25

ARTICLE VIII ADDITIONAL COVENANTS

  

SECTION 8.01

    

Legal Conditions to Restatement Closing

   26

SECTION 8.02

    

Mutual Obligations

   26

SECTION 8.03

    

Restrictions on Transfer

   26

ARTICLE IX INDEMNIFICATION

  

SECTION 9.01

    

Issuer’s Indemnification Obligations

   26

SECTION 9.02

    

Seller’s Indemnification Obligations

   26

SECTION 9.03

    

Servicer’s Indemnification Obligations

   27

SECTION 9.04

    

Indemnification Procedures

   27

SECTION 9.05

    

Indemnification Not General Credit Recourse

   29

ARTICLE X Note purchaser AGENT

  

SECTION 10.01

    

Authorization and Action

   29

SECTION 10.02

    

Note Purchaser Agent’s Reliance, Etc

   29

SECTION 10.03

    

CNAI and Affiliates

   30

SECTION 10.04

    

Liquidity Bank’s Purchase Decision

   30

SECTION 10.05

    

Indemnification of Note Purchaser Agent

   30

ARTICLE XI MISCELLANEOUS

  

SECTION 11.01

    

Amendments

   31

SECTION 11.02

    

Notices

   31

SECTION 11.03

    

No Waiver; Remedies

   31

SECTION 11.04

    

Binding Effect; Assignability

   31

SECTION 11.05

    

Provision of Documents and Information

   33

SECTION 11.06

    

GOVERNING LAW; JURISDICTION

   33

SECTION 11.07

    

Waiver of Jury Trial

   34

SECTION 11.08

    

Execution in Counterparts

   34

SECTION 11.09

    

No Recourse - New Note Purchaser, Seller, Servicer and Issuer

   34

SECTION 11.10

    

Survival

   36

SECTION 11.11

    

Tax Characterization

   36

SECTION 11.12

    

Conflicts

   36

SECTION 11.13

    

Expenses

   36

SECTION 11.14

    

Updating List of Authorized Officers

   37

SECTION 11.15

    

Right of Setoff

   37

SECTION 11.16

    

Special Provisions Applicable to Investors

   37

 

ii



--------------------------------------------------------------------------------

Schedule I      Information for Notices Exhibit A      Form of New Note
Exhibit B      Notice of Incremental Note Balance Exhibit C      Form of
Borrowing Base Certificate Exhibit D      Form of Demand Note Exhibit E     
Moody’s Structured Note Model Asset Inputs Exhibit F      Authorized Officers of
the Designated Manager of the Issuer Exhibit G      Form of Letter of Credit
Request Exhibit H      Form of Assignment and Acceptance Appendix A     
Definitions and Usage

 

iii



--------------------------------------------------------------------------------

NOTE PURCHASE AGREEMENT

NOTE PURCHASE AGREEMENT, dated as of November 19, 2008 (as amended, supplemented
and otherwise modified from time to time, this “Agreement”), by and among
NEWSTAR WAREHOUSE FUNDING 2005 LLC, a Delaware limited liability company, as
issuer (“Issuer”), NEWSTAR FINANCIAL, INC., a Delaware corporation, as seller
(in such capacity, “Seller”) and as servicer (in such capacity, “Servicer”),
each of the INVESTORS from time to time party hereto (together with their
respective successors and assigns, each an “Investor” and collectively,
“Investors”), each of the LIQUIDITY BANKS from time to time party hereto
(together with their respective successors and assigns, each a “Liquidity Bank”
and collectively, “Liquidity Banks”) and CITICORP NORTH AMERICA, INC., as
administrative agent for the Investors and the Liquidity Banks (in such
capacity, together with its successors and assigns, the “Note Purchaser Agent”).

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Certain Defined Terms. Capitalized terms used herein without
definition shall have the meanings set forth in Appendix A to this Agreement.
Such Appendix A also contains rules as to usage applicable to this Agreement.

ARTICLE II

RESTATEMENT CLOSING; PURCHASES OF INCREMENTAL NOTE BALANCES;

INTEREST RATE HEDGES

SECTION 2.01 Restatement Closing. The closing (the “Restatement Closing”) of the
execution of the Basic Documents shall take place at the offices of Kaye Scholer
LLP, 425 Park Avenue, New York, New York 10022 on November 19, 2008, or if the
conditions to closing set forth in Section 4.01 of this Agreement shall not have
been satisfied or waived by such date, as soon as practicable after such
conditions shall have been satisfied or waived, or at such other time, date and
place as the parties shall agree upon (the date of the Restatement Closing being
referred to herein as the “Restatement Date”). On the Restatement Date, Issuer
shall have delivered to the Note Purchaser Agent, on behalf of the New Note
Purchaser, and the New Note Purchaser shall have acquired from Issuer, the New
Note, substantially in the form set forth as Exhibit A, having (i) an aggregate
initial Note Balance equal to the Incremental Note Balance to be acquired on the
Restatement Date and (ii) a maximum Note Balance of $300,000,000.

SECTION 2.02 Requests for Purchases of Incremental Note Balances.

(a) At any time during the Revolving Period, no later than 2:00 p.m. New York
time at least one (1) Business Day prior to a proposed Funding Date, to the
extent that the sum of the aggregate outstanding Note Balance of the Notes
(after giving effect to the proposed

 

1



--------------------------------------------------------------------------------

purchase) plus the Aggregate L/C Amount is less than the Note Purchase
Obligation Limit, and subject to the terms and conditions hereof and in
accordance with the other Basic Documents applicable thereto, Issuer may request
that New Note Purchaser purchase Incremental Note Balances in a minimum daily
amount of $1,000,000 (each such request, a “Notice of Incremental Note Balance”)
by delivery of (i) a request to the Note Purchaser Agent in the form attached as
Exhibit B, (ii) a Borrowing Base Certificate in the form attached as Exhibit C
(which may be delivered as a part of the Notice of Incremental Note Balance) and
(iii) such additional information as may be reasonably requested by the Note
Purchaser Agent. No later than 12:00 p.m., New York Time, on each Funding Date
or other Purchase Date, the Issuer shall deliver, or cause to be delivered, to
the Note Purchaser Agent and the Custodian, with respect to any Purchased Assets
to be included in the Borrowing Base for purposes of such Funding Date or other
Purchase Date, (A) the First Deliverable Documents, (B) documentation reasonably
satisfactory to the Note Purchaser Agent evidencing that, to the extent not
reflected in the related Loan Assignment Document, the Required Consents, if
any, have been obtained and (C) in the case of the purchase of an Incremental
Note Balance as to which all or a portion of the proceeds will be applied by the
Issuer to satisfy its reimbursement obligations pursuant to the Reimbursement
Agreement with respect to any Letter of Credit that has been drawn, evidence
satisfactory to the Note Purchaser Agent in its sole discretion that the Issuer
is entitled to a reimbursement right in like amount pursuant to the Loan
Documents relating to the Related Loan (which may include a certification by the
Servicer to the Note Purchaser Agent to such effect); provided, that the
requirement in this sentence shall be, in the case of a Pre-Funded Purchased
Asset, subject to Section 2.02(c).

(b) No later than 4:00 p.m., New York Time, on the proposed Funding Date
identified in the Notice of Incremental Note Balance, subject to compliance with
this Section 2.02 and, subject to and in reliance upon the other terms,
conditions, covenants, representations and warranties set forth in this
Agreement and in the other Basic Documents, Investors may in their sole
discretion purchase the Incremental Note Balance requested in the Notice of
Incremental Note Balance, and if Investors do not purchase the entire amount of
such Incremental Note Balance, the Liquidity Banks shall purchase, ratably in
accordance with their Liquidity Bank Commitments, the entire amount of such
Incremental Note Balance not purchased by the Investors by payment to or at the
direction of the Issuer (or, in the case of a Pre-Funded Purchased Asset, to the
Holding Account in accordance with Section 2.02(c)) of a purchase price (each, a
“Note Purchase Price”) equal to the amount of such Incremental Note Balance (the
date on which any such purchase occurs, a “Funding Date”) as provided in
Section 3.01(c). Notwithstanding anything contained in this Section 2.02 or
elsewhere in this Agreement to the contrary, (i) no Investor shall purchase any
Incremental Note Balance at any time if, after giving effect thereto, the
outstanding principal amount of Incremental Note Balances purchased by the
Investors would exceed the Investor Purchase Limit, and (ii) no Liquidity Bank
shall be obligated to purchase any Incremental Note Balance at any time if,
after giving effect thereto, the outstanding principal amount of Incremental
Note Balances purchased by such Liquidity Bank would exceed such Liquidity
Bank’s Liquidity Bank Commitment then in effect.

(c) Notwithstanding the last sentence of Section 2.02(a), in the case of a
Purchased Asset to be included in the Borrowing Base for purposes of any Funding
Date that is originated on or around such Funding Date, such that it is
commercially impracticable to deliver the First Deliverable Documents on such
Funding Date (any such Asset, a “Pre-Funded Purchased Asset”), the First
Deliverable Documents instead may be delivered in accordance with

 

2



--------------------------------------------------------------------------------

the procedures set forth in this Section 2.02(c). In the case of a Pre-Funded
Purchased Asset, subject to all of the conditions to purchase of Incremental
Note Balance set forth in this Agreement and the other Basic Documents, save for
the delivery of the First Deliverable Documents on the Funding Date, one or more
New Note Purchasers or the Note Purchaser Agent on behalf of New Note Purchasers
shall deposit the amount of the related Note Purchase Price into the Holding
Account. Upon receipt by the Indenture Trustee of notice from the Custodian that
the Custodian has received from the Seller the First Deliverable Documents with
respect to the applicable Purchased Asset, and so long as the Indenture Trustee
has not received notice that an Event of Default or Potential Event of Default
has occurred and is continuing or the conditions to funding hereunder otherwise
have not been satisfied, the Indenture Trustee shall make available to the
Issuer in same day funds, at such bank or other location reasonably designated
by the Issuer in the Notice of Incremental Note Balance delivered pursuant to
Section 2.02(a), the funds held in the Holding Account in respect of such
Purchased Asset; provided, however, that in the event that such First
Deliverable Documents are delivered to the Custodian after 4:30 p.m., or such
later time as the Indenture Trustee may agree, on any day, the Indenture Trustee
shall make such funds available to the Issuer on the next succeeding Business
Day; provided, further, that in the event that the applicable First Deliverable
Documents with respect to any such Purchased Asset are not delivered to the
Custodian (with a copy to the Note Purchaser Agent) within two Business Days of
the Funding Date, the Indenture Trustee shall cause the funds on deposit in the
Holding Account in respect of such Purchased Asset to be paid to New Note
Purchasers or the Note Purchaser Agent on behalf of New Note Purchasers who
deposited such funds, pro rata, as a prepayment of principal of the Notes, in
reduction of the Note Balance, unless both the Note Purchaser Agent and the
Issuer direct the Indenture Trustee to retain such funds in the Holding Account
for a longer period of time and specify the end date of such period. Any
investment earnings on amounts on deposit in the Holding Account shall be
deposited into the Interest Collection Subaccount to be applied as a part of
Collections on the related Payment Date in accordance with the Indenture. The
Seller shall provide copies of the First Deliverable Documents with respect to
any Pre-Funded Purchased Asset to the Note Purchaser Agent, simultaneously with
the delivery of such documents to the Indenture Trustee.

(d) Notwithstanding the foregoing or anything in this Agreement or any other
Basic Document to the contrary, (i) nothing contained in this Agreement or any
other Basic Document shall constitute a commitment by an Investor to purchase
any Incremental Note Balances and (ii) no Investor shall be liable to make any
payments under this Agreement or any other Basic Document (all liability with
respect to which shall be an obligation of the Liquidity Banks).

SECTION 2.03 Annual Credit Review. Upon the Issuer’s request, made not more than
60 days prior to the then Scheduled Termination Date, each Liquidity Bank shall
present the transactions contemplated by the Basic Documents (including risks to
such Liquidity Bank relating to (i) the Notes held by the Note Purchaser Agent
on behalf of New Note Purchasers, (ii) such Liquidity Bank’s obligations to
purchase Incremental Note Balances under this Agreement and (iii) the Issuing
Bank’s continued willingness and ability to issue, or continue to issue, Letters
of Credit in the manner contemplated by Section 2.07) to its credit committee
(such process, the “Annual Credit Review”). If each Liquidity Bank’s credit
committee approves the continuation of the Revolving Period (which approval may
be withheld or granted in the sole discretion of such committee) prior to the
end of the then current

 

3



--------------------------------------------------------------------------------

Revolving Period, then the Annual Credit Review will have been completed in a
satisfactory manner and the Revolving Period will be renewed for an additional
term of 364 days pursuant to Section 2.7(b) of the Sale and Servicing Agreement;
otherwise, the Revolving Period shall terminate pursuant to the proviso to
Section 2.7(b) of the Sale and Servicing Agreement. No later than 45 days prior
to each Scheduled Termination Date, each Liquidity Bank will inform the Seller,
Servicer and Issuer of the status of the Annual Credit Review. Not later than
the earlier to occur of (i) two Business Days following the completion of each
Annual Credit Review and (ii) the last Business Day of the Revolving Period,
each Liquidity Bank will notify Seller, Servicer and Issuer as to whether or not
the Revolving Period has been terminated. If any Liquidity Bank does not provide
such notice within the time period described in the preceding sentence, then the
Revolving Period shall terminate on the last day of the current Revolving
Period, unless Liquidity Banks having aggregate Liquidity Bank Commitments equal
to the Investor Purchase Limit shall agree to renew the Revolving Period.

SECTION 2.04 Interest Rate Hedges. Issuer may enter into Interest Rate Hedges
from time to time with respect to any Eligible Asset that bears interest at a
fixed rate; provided, however, that Issuer shall enter into, and Servicer shall
cause Issuer to enter into, an Interest Rate Hedge only if (i) Issuer has
delivered, or caused to be delivered, a complete set of the final documents with
respect to such Interest Rate Hedge (including the identity of the related Hedge
Counterparty) and (ii) the Note Purchaser Agent has delivered to Issuer its
prior written consent to the Issuer’s entering into such Interest Rate Hedge
(which consent may be delivered or withheld in the reasonable discretion of the
Note Purchaser Agent). Issuer shall not amend, waive, terminate, increase or
decrease the notional balance of, or otherwise modify the terms of, any Interest
Rate Hedge, unless the Note Purchaser Agent has delivered its prior written
consent thereto (which consent may be delivered or withheld in the reasonable
discretion of Note Purchaser Agent). Note Purchaser Agent shall not be
responsible for, and shall have no liability to Issuer, Indenture Trustee,
Seller or Servicer for, any approval of the terms of, or failure to approve any
Interest Rate Hedge, the Issuer’s entry into, or failure to enter into any
Interest Rate Hedge, or the structure or terms of any Interest Rate Hedge.

SECTION 2.05 Unused Fee. The Note Purchaser Agent shall be entitled to receive
from Issuer, and Issuer shall pay to the Note Purchaser Agent for distribution
to New Note Purchasers, the Unused Fee Amount on each Payment Date.

SECTION 2.06 Intentionally Omitted

SECTION 2.07 Letters of Credit.

(a) Subject to the terms and conditions set forth in this Agreement and the
other Basic Documents and subject to Applicable Law, the Note Purchaser Agent
agrees to cause Letters of Credit payable in United States Dollars to be issued
by the Issuing Bank from time to time after the Restatement Date and during the
Revolving Period upon the request of the Servicer, on behalf of the Issuer,
provided, however, that:

(i) the Servicer, on behalf of the Issuer, shall not request that any Letter of
Credit be issued (and the Note Purchaser Agent shall not be required to cause

 

4



--------------------------------------------------------------------------------

any Letter of Credit to be issued) if, after giving effect thereto, the sum of
the Note Balance plus the Aggregate L/C Amount would exceed the Borrowing Base
or the Note Purchase Obligation Limit;

(ii) such Letters of Credit shall be in the Issuing Bank’s standard form
(subject to such changes proposed by the prospective beneficiary thereof as
shall be reasonably satisfactory to the Issuing Bank) and shall be otherwise in
form and substance reasonably satisfactory to the Issuing Bank and the Note
Purchaser Agent;

(iii) the Borrower shall not request that any Letter of Credit be issued (and
the Note Purchaser Agent shall not be obligated to cause any Letter of Credit to
be issued) unless (i) the Issuer is required to cause the issuance of a Letter
of Credit in like amount, to the applicable beneficiary and with like terms
pursuant to the terms of the Loan Documents with respect to any Purchased Loan
Portion (and such issuance has been directed by the related Obligor or Agent in
the manner set forth in such Loan Documents), (ii) each of the conditions to
such issuance as are set forth in the applicable Loan Documents have been
satisfied (except, in the case of clauses (i) and (ii), to the extent of any
conditions that may have been waived by or on behalf of the Issuer with the
prior written consent of the Note Purchaser Agent which may be given or withheld
in its sole discretion), (iii) such requested Letter of Credit shall be in an
amount that is not less than $ 250,000, (iv) after giving effect to such
issuance, the Aggregate L/C Amount would not exceed $25,000,000 and (v) such
issuance would not cause the total L/C Amount with respect to any single Obligor
(including any Affiliates thereof) to exceed $5,000,000 (except that the total
L/C Amount for one Obligor, including any Affiliates thereof, at any one time,
may be up to $10,000,000); and

(iv) all conditions applicable to New Note Purchaser’s purchase of an
Incremental Note Balance (excluding any notice requirements) are satisfied with
respect to the issuance of a Letter of Credit as if such request for issuance
were a request for a purchase of an Incremental Note Balance (provided, that the
requirements set forth in Section 2.02 and clause (i) of Section 3.01 shall not
be required to be satisfied, except to the extent of any such requirements as
are specifically set forth in this Section 2.07).

(b) Whenever the Issuer desires the issuance of a Letter of Credit, it shall
deliver to the Note Purchaser Agent and the Issuing Bank (A) a written notice,
substantially in the form of Exhibit G hereto (the “Letter of Credit Request”),
no later than 2:00 p.m., New York City time, at least three (3) Business Days
prior to the proposed date of issuance and (B) a Borrowing Base Certificate in
the form attached as Exhibit C (which may be delivered as a part of the Letter
of Credit Request). Each Letter of Credit Notice shall specify (i) the proposed
date of issuance (which shall be a Business Day), (ii) the face amount of the
Letter of Credit, (iii) the expiration date of the Letter of Credit and (iv) the
name and address of the beneficiary. Upon request of the Note Purchaser Agent or
the Issuing Bank, the Issuer shall provide reasonable additional details
regarding the proposed Letter of Credit, the related Purchased Loan Portion or
the Related Loan. As soon as practicable after the giving of written notice of a
request for the issuance of a Letter of Credit, the Issuer shall specify a
precise description of the documents and the verbatim text of any certificate to
be presented by the beneficiary of such Letter of Credit which, if presented by
such beneficiary prior to the expiration date of the Letter of Credit, would
require the Issuing Bank to make payment under the Letter of Credit; provided,
however, that (A) the Note

 

5



--------------------------------------------------------------------------------

Purchaser Agent shall not be obligated to cause to be issued any Letter of
Credit until the Note Purchaser Agent and the Issuing Bank have had a reasonable
time to review such documentation and (B) the Note Purchaser Agent or the
Issuing Bank, in its reasonable discretion, may require customary and reasonable
changes in any such documents and certificates or changes necessary to comply
with the terms of this Agreement.

(c) Notwithstanding anything to the contrary in this Agreement or any other
Basic Document, nothing in this Agreement or in any other Basic Document shall
be deemed to give the Issuer or any other party any rights against the Issuing
Bank with respect to the issuance or non-issuance of any Letter of Credit or
otherwise, except as may be expressly set forth in the Reimbursement Agreement.

(d) It shall be a condition to the issuance of the initial Letter of Credit
pursuant to this Section 2.07 that (i) the Issuing Bank shall have received an
executed copy of the Reimbursement Agreement and (ii) all of the representations
any warranties made by the Issuer therein and in the other Basic Documents shall
be true and correct in all material aspects.

(e) The Note Purchaser Agent shall determine in its reasonable discretion
whether each of the conditions to the issuance of a Letter of Credit pursuant to
this Section 2.07 have been satisfied and its determination shall be binding on
the parties hereto.

(f) Citibank shall constitute the initial Issuing Bank. The Note Purchaser Agent
may from time to time designate (by notice to the Issuer and the Servicer) one
or more other banks to issue Letters of Credit pursuant to this Section 2.07;
provided, that, in the case of a bank that does not have a short-term unsecured
debt rating of at least “A-1” by S&P and at least “P-1” by Moody’s, and a
long-term unsecured debt rating of at least “A+” by S&P and at least “A1” by
Moody’s, such designation shall be subject to the prior consent of the Issuer
(which consent shall not be unreasonably withheld, conditioned or delayed).
Following any such designation, “Issuing Bank” shall be deemed to refer to such
additional bank (as well as Citibank and any other banks previously so
designated pursuant to this Section 2.07(f)). At the direction of the Note
Purchaser Agent, the Issuer shall enter into a reimbursement agreement with any
additional bank designated pursuant to this Section 2.07(f) (provided, that such
reimbursement agreement is either (i) reasonably satisfactory in form and
substance to the Issuer or (ii) substantially similar in form and substance to
the initial Reimbursement Agreement with Citibank) and, thereafter,
“Reimbursement Agreement” shall be deemed to such additional reimbursement
agreement entered into in connection with the designation of additional banks
pursuant to this Section 2.07(f).

SECTION 2.08 Increased Costs; Capital Adequacy; Breakage.

(a) If the Note Purchaser Agent, any New Note Purchaser, any entity which
purchases a Note or enters into a commitment to purchase interests therein, or
any of their respective Affiliates (each an “Affected Person”) determines that
compliance with any law or regulation or any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law) or the occurrence of any Consolidation Event (i) affects or would affect
the amount of the capital required or expected to be maintained by such Affected
Person and such Affected Person determines that the amount of such capital is
increased by or based upon the existence of any commitment to make purchases of
Incremental Note Balances or

 

6



--------------------------------------------------------------------------------

to maintain its investment in the Note Balance or interests therein or upon the
funding thereof, (ii) increases the cost of making or maintaining such
commitment under this Agreement or any Asset Purchaser Agreement or purchasing
or maintaining any Note Balance or interest therein to any Affected Person or
(iii) reduces the return of an Affected Person in connection with this Agreement
or any Asset Purchase Agreement then, upon demand by such Affected Person (with
a copy to the Note Purchaser Agent), the Issuer shall immediately pay to the
Note Purchaser Agent for the account of such Affected Person (as a third-party
beneficiary), from time to time as specified by such Affected Person, additional
amounts sufficient to compensate such Affected Person for such increase in
capital, increased cost and/or reduced return in the light of such
circumstances. A certificate as to such amounts submitted to the Issuer and the
Note Purchaser Agent by such Affected Person shall be conclusive and binding for
all purposes, absent manifest error.

(b) If, due to either (i) the introduction of or any change (other than any
change by way of imposition or increase of reserve requirements referred to in
the definition of Eurodollar Rate Reserve Percentage) after the Restatement Date
in or in the interpretation of any law or regulation or (ii) compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
costs to any New Note Purchaser of agreeing to purchase or purchasing, or
maintaining the ownership of any Note Balance in respect of which interest is
computed by reference to the Eurodollar Rate, then, upon demand by such New Note
Purchaser (with a copy to the Note Purchaser Agent), the Issuer shall
immediately pay to the Note Purchaser Agent, for the account of such New Note
Purchaser (as a third-party beneficiary), from time to time as specified by such
New Note Purchaser, additional amounts sufficient to compensate such New Note
Purchaser for such increased costs. A certificate as to such amounts submitted
to the Issuer and the Note Purchaser Agent by such New Note Purchaser shall be
conclusive and binding for all purposes, absent manifest error.

(c) The Issuer agrees to pay each New Note Purchaser any breakage and related
costs incurred by such New Note Purchaser in connection with any reduction in
the principal amount of any Note Balance (i) in respect of which interest is
computed at the Investor Rate as to which the Issuer has not provided at least
three Business Days’ prior notice or (ii) in respect of which interest is
computed at the Adjusted Eurodollar Rate, which is not made on the last day of
the applicable Interest Period.

(d) If any Person requests compensation under this Section 2.08, then such
Person shall use reasonable efforts to designate a different office for funding
or booking its purchases hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Person, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to this Section 2.08 and (ii) would not subject such
Person to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Person. The Issuer hereby agrees to pay all reasonable
costs and expenses incurred by any Person in connection with any such
designation or assignment.

SECTION 2.09 Taxes.

(a) Any and all payments and deposits required to be made hereunder or under any
other Basic Document by the Servicer or the Issuer shall be made free and clear
of and

 

7



--------------------------------------------------------------------------------

without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding net income taxes that are imposed by the United States and franchise
taxes and net income taxes that are imposed on an Affected Person by the state
or foreign jurisdiction under the laws of which such Affected Person is
organized or any political subdivision thereof (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If the Issuer or the Servicer shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder to any Affected Person, the Issuer shall make an additional payment to
such Affected Person, in an amount sufficient so that, after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.09), such Affected Person receives an amount equal to the sum it
would have received had no such deductions been made. Within 30 days after the
date of any such payment of Taxes, the Issuer or the Servicer, as the case may
be, will furnish to such Affected Person the original or a certified copy of a
receipt evidencing payment thereof.

(b) In addition, the Issuer agrees to pay any present or future stamp or other
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any other Basic
Document or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement or any other Basic Document (hereinafter referred to
as “Other Taxes”).

(c) The Issuer will indemnify each Affected Person for the full amount of Taxes
or Other Taxes (including, without limitation, any Taxes or Other Taxes imposed
by any jurisdiction on amounts payable under this Section 2.09) paid by such
Affected Person and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto whether or not such Taxes or Other
Taxes were correctly or legally asserted. This indemnification shall be made
within thirty days from the date the Affected Person makes written demand
therefor (and a copy of such demand shall be delivered to the Note Purchaser
Agent). A certificate as to the amount of such indemnification submitted to the
Issuer and the Note Purchaser Agent by such Affected Person, setting forth, in
reasonable detail, the basis for and the calculation thereof, shall be
conclusive and binding for all purposes absent manifest error.

(d) Each Affected Person which is organized outside the United States and which
is entitled to an exemption from, or reduction of, withholding tax under the
laws of the United States as in effect on the date hereof (or, in the case of
any Person which becomes an Affected Person after the date hereof, on the date
on which it so becomes an Affected Person with respect to any payments under
this Agreement) shall, on or prior to the date hereof (or, in the case of any
Person who becomes an Affected Person after the date hereof, on or prior to the
date on which it so becomes an Affected Person), deliver to the Issuer such
certificates, documents or other evidence, as required by the Internal Revenue
Code of 1986, as amended or Treasury Regulations issued pursuant thereto,
including Internal Revenue Service Form W-8BEN or Form W-8ECI and any other
certificate or statement of exemption required by Treasury Regulation
Section 1.1441-1(a) or Section 1.1441-6(c) or any subsequent version thereof,
properly completed and duly executed by such Affected Person as will permit such
payments to be made without withholding or at a reduced rate. Each such Affected
Person shall from time to time thereafter, upon written request from the Issuer,
deliver to the Issuer any new certificates, documents or other evidence as
described in the preceding sentence as will permit payments under this Agreement
to be made without withholding or at a reduced rate (but only so long as such
Affected Person is legally able to do so).

 

8



--------------------------------------------------------------------------------

(e) The Issuer shall not be required to pay any amounts to any Affected Person
in respect of Taxes and Other Taxes pursuant to paragraphs (a), (b) and
(c) above if the obligation to pay such amounts is attributable to the failure
by such Affected Person to comply with the provisions of paragraph (d) above;
provided, however, that should an Affected Person become subject to Taxes
because of its failure to deliver a form required hereunder, the Issuer shall
take such steps as such Affected Person shall reasonably request to assist such
Affected Person to recover such Taxes.

ARTICLE III

FUNDING DATES

SECTION 3.01 Funding Dates. (a) New Note Purchaser’s purchase of Incremental
Note Balances shall be subject to the satisfaction, as of the applicable Funding
Date or proposed Funding Date, of each of the following additional conditions:

(i) Each document required to be provided pursuant to Section 2.02 shall have
been provided to the Note Purchaser Agent;

(ii) Each condition set forth in Article II and Article V of the Sale and
Servicing Agreement shall have been satisfied;

(iii) Each of the representations and warranties of Issuer, Servicer and Seller
made in the Basic Documents shall be true and correct as of such date (except to
the extent they expressly relate to an earlier or later time);

(iv) Issuer, Servicer and Seller shall be in compliance with all of their
respective covenants contained in the Basic Documents;

(v) No Event of Default or Potential Event of Default shall have occurred and be
continuing or would occur as a result of the purchase of Incremental Note
Balances proposed to occur on the Funding Date;

(vi) After giving effect to the purchase of Incremental Note Balances that is
proposed to occur on the Funding Date, the sum of the Note Balance plus the
Aggregate L/C Amount would not exceed the Borrowing Base or the Note Purchase
Obligation Limit;

(vii) The Note Purchaser Agent shall have received evidence reasonably
satisfactory to it of the completion of all recordings, registrations, and
filings as may be necessary or, in the reasonable opinion of the Note Purchaser
Agent, desirable to perfect or evidence ownership interest of Issuer and the
security interest of Indenture Trustee in the Purchased Assets or any
entitlement to reimbursement under any letter of credit in which the Issuer has
rights; and

(viii) Intentionally Omitted.

 

9



--------------------------------------------------------------------------------

(b) The Note Purchaser Agent shall determine in its reasonable discretion
whether each of the above conditions have been met and its determination shall
be binding on the parties hereto.

(c) Except as otherwise specified in Section 2.02(c), the price paid by New Note
Purchaser on each Funding Date for the Incremental Note Balance purchased on
such Funding Date shall be equal to the amount of such Incremental Note Balance,
and shall be remitted not later than 4:00 p.m. New York City time on the Funding
Date by wire transfer of immediately available funds to or at the direction of
Issuer or the Servicer on behalf of Issuer (in accordance with the wiring
instructions to be provided by Issuer or the Servicer on behalf of the Issuer).

(d) New Note Purchaser or Note Purchaser Agent on behalf of New Note Purchaser
shall record on the schedule attached to its Note, the date and amount of any
Incremental Note Balance purchased by it; provided, that failure to make such
recordation on such schedule or any error in such schedule shall not adversely
affect New Note Purchaser’s rights with respect to its Note Balance and its
right to receive interest payments in respect of the Note Balance actually held.
Absent manifest error, the Note Balance of the New Note as set forth in New Note
Purchaser’s or Note Purchaser Agent’s records shall be binding upon the parties
hereto, notwithstanding any notation or record made or kept by any other party
hereto.

ARTICLE IV

CONDITIONS PRECEDENT

SECTION 4.01 Restatement Closing Subject to Conditions Precedent. The
Restatement Closing of the Basic Documents is subject to the satisfaction at the
time of the Restatement Closing of the following conditions (any or all of which
may be waived by Note Purchaser Agent in its sole discretion):

(a) Performance by Issuer, Servicer and Seller. All the terms, covenants,
agreements and conditions of the Basic Documents to be complied with and
performed by Issuer, Servicer and Seller on or before the Restatement Date shall
have been complied with and performed in all material respects.

(b) Representations and Warranties. Each of the representations and warranties
of Issuer, the Servicer and Seller made in the Basic Documents shall be true and
correct in all material respects as of the Restatement Date (except to the
extent they expressly relate to an earlier or later time).

(c) Officer’s Certificate. Note Purchaser Agent shall have received in form and
substance reasonably satisfactory to Note Purchaser Agent an Officer’s
Certificate from Seller and Servicer and a certificate of an Authorized Officer
of Issuer, dated the Restatement Date, certifying to the satisfaction of the
conditions set forth in the preceding paragraphs (a) and (b).

(d) Capital Contribution (Demand Note). Issuer shall have delivered to Note
Purchaser Agent a Demand Note, executed by the Seller, in the form attached as
Exhibit D.

 

10



--------------------------------------------------------------------------------

(e) Capital Contribution (Expenses). Seller shall have made a capital
contribution to the Issuer in the amount of the expenses payable by the Issuer
pursuant to SECTION 11.13(a)(i).

(f) Opinions of Counsel to Issuer, Seller and Servicer. Counsel to Issuer,
Seller and Servicer shall have delivered to Note Purchaser Agent opinions, dated
as of the Restatement Date and reasonably satisfactory in form and substance to
Note Purchaser Agent and its counsel.

(g) Opinion of Counsel to Indenture Trustee. Counsel to Indenture Trustee shall
have delivered to Note Purchaser Agent a favorable opinion, dated as of the
Restatement Date and reasonably satisfactory in form and substance to Note
Purchaser Agent and its counsel.

(h) Filings and Recordations. Within ten (10) days of the Restatement Date and
on or prior to each Funding Date, Note Purchaser Agent shall have received
evidence reasonably satisfactory to it of (i) the completion of all recordings,
registrations and filings as may be necessary or, in the reasonable opinion of
Note Purchaser Agent, desirable to perfect or evidence the assignment by Seller
to Issuer of Seller’s ownership interest in the Collateral including, without
limitation, the Purchased Assets (including the Lender Collateral relating to
any Purchased Assets) and the proceeds thereof and (ii) the completion of all
recordings, registrations, and filings as may be necessary or, in the reasonable
opinion of Note Purchaser Agent, desirable to perfect or evidence the grant of a
first priority perfected security interest in Issuer’s ownership interest in the
Collateral including, without limitation, any Purchased Assets to be acquired
from time to time pursuant to the Sale and Servicing Agreement, in favor of
Indenture Trustee, subject to no Liens prior to the Lien of the Indenture.

(i) Documents. Note Purchaser Agent shall have received a duly executed
counterpart of each of the Basic Documents, in form mutually acceptable to Note
Purchaser Agent, Seller, Issuer and Servicer, the New Note and each and every
document or certification delivered by any party in connection with any of the
Basic Documents or the New Note, and each such document shall be in full force
and effect.

(j) Actions or Proceedings. No action, suit, proceeding or investigation by or
before any Governmental Authority shall have been instituted to restrain or
prohibit the consummation of, or to invalidate, any of the transactions
contemplated by the Basic Documents, the New Note and the documents related
thereto in any material respect.

(k) Approvals and Consents. All Governmental Actions of all Governmental
Authorities required with respect to the transactions contemplated by the Basic
Documents, the New Note and the documents related thereto shall have been
obtained or made.

(l) Accounts. Note Purchaser Agent shall have received evidence reasonably
satisfactory to it that the Collection Account has been established in
accordance with the terms of the Sale and Servicing Agreement.

(m) Other Documents. Issuer, Seller and Servicer shall have furnished to Note
Purchaser Agent such other opinions, information, certificates and documents as
Note Purchaser Agent may reasonably request.

 

11



--------------------------------------------------------------------------------

(n) Proceedings in Contemplation of Sale of New Note. All actions and
proceedings undertaken by Issuer, Seller and Servicer in connection with the
issuance and sale of the New Note as herein contemplated shall be reasonably
satisfactory in all respects to Note Purchaser Agent and its counsel.

If any condition specified in this Section 4.01 shall not have been fulfilled
when and as required to be fulfilled, this Agreement may be terminated by Note
Purchaser Agent by notice to Seller at any time at or prior to the Restatement
Date, and Note Purchaser Agent shall incur no liability as a result of such
termination.

ARTICLE V

REPRESENTATIONS, WARRANTIES AND COVENANTS OF

ISSUER, SELLER AND SERVICER

SECTION 5.01 Representations and Warranties of Issuer. Issuer hereby makes the
following representations and warranties as of the Restatement Date, as of each
Funding Date and as of each L/C Issuance Date, and each of the Note Purchaser
Agent, New Note Purchasers and the Issuing Bank shall be deemed to have relied
on such representations and warranties in acquiring the New Note on the
Restatement Date, in making purchases of Incremental Note Balances on each
Funding Date or issuing Letters of Credit on each L/C Issuance Date, as the case
may be:

(a) Issuer has been duly organized and is validly existing and in good standing
as a limited liability company under the laws of the State of Delaware, with
requisite power and authority to own its properties and to transact the business
in which it is now engaged, and is duly qualified to do business and is in good
standing (or is exempt from such requirements) in each State of the United
States where the nature of its business requires it to be so qualified and the
failure to be so qualified and in good standing would reasonably be expected to
have a material adverse effect on Issuer or any adverse effect on the interests
of the Note Purchaser Agent or New Note Purchasers.

(b) The issuance, sale, assignment and conveyance of the New Note and the
Incremental Note Balances, the performance of Issuer’s obligations under each
Basic Document to which it is a party and the consummation of the transactions
therein contemplated will not conflict with or result in a breach of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any Lien (other than any Lien created by the Basic Documents),
charge or encumbrance upon any of the property or assets of Issuer pursuant to
the terms of, any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which it is bound or to which any of its property or
assets is subject, nor will such action result in any violation of the
provisions of its organizational documents or any Governmental Rule applicable
to Issuer, in each case which could reasonably be expected to have a Material
Adverse Effect on the transactions contemplated therein.

(c) No Governmental Action which has not been obtained is required by or with
respect to Issuer in connection with the execution and delivery to Note
Purchaser Agent of the New Note. No Governmental Action which has not been
obtained is required by or with respect to Issuer in connection with the
execution and delivery of any of the Basic Documents to which

 

12



--------------------------------------------------------------------------------

Issuer is a party or the consummation by Issuer of the transactions contemplated
thereby except for any requirements under state securities or “blue sky” laws in
connection with any transfer of the New Note.

(d) Issuer possesses all material licenses, certificates, authorities or permits
issued by the appropriate state, federal or foreign regulatory agencies or
bodies necessary to conduct the business now operated by it, and has not
received any notice of proceedings relating to the revocation or modification of
any such license, certificate, authority or permit which, singly or in the
aggregate, would reasonably be expected to materially and adversely affect its
condition, financial or otherwise, or its earnings, business affairs or business
prospects.

(e) Each of the Basic Documents to which Issuer is a party has been duly
authorized, executed and delivered by Issuer and is a valid and legally binding
obligation of Issuer, enforceable against Issuer in accordance with its terms,
subject to enforcement of bankruptcy, insolvency, reorganization, moratorium and
other similar laws of general applicability relating to or affecting creditors’
rights and to general principles of equity.

(f) The execution, delivery and performance by Issuer of each of its obligations
under each of the Basic Documents to which it is a party will not result in a
breach or violation of any of the terms and provisions of, or constitute a
default under, any agreement or instrument to which Issuer is a party or by
which Issuer is bound or to which any of its properties are subject or of any
statute, order or regulation applicable to Issuer of any court, regulatory body,
administrative agency or governmental body having jurisdiction over Issuer or
any of its properties, in each case which could reasonably be expected to have a
material adverse effect on any of the transactions contemplated therein.

(g) Issuer is not in violation of its organizational documents or in default
under any agreement, indenture or instrument the effect of which violation or
default would be material to Issuer or the transactions contemplated by the
Basic Documents. Issuer is not a party to, bound by or in breach or violation of
any indenture or other agreement or instrument, or subject to or in violation of
any statute, order or regulation of any court, regulatory body, administrative
agency or governmental body having jurisdiction over Issuer that would
reasonably be expected to materially and adversely affect (i) the ability of
Issuer to perform its obligations under any of the Basic Documents to which it
is a party or (ii) the business, operations, financial condition, properties,
assets or prospects of Issuer.

(h) There are no actions or proceedings against, or investigations of, Issuer
pending, or, to the knowledge of Issuer threatened, before any Governmental
Authority, court, arbitrator, administrative agency or other tribunal
(i) asserting the invalidity of any of the Basic Documents, or (ii) seeking to
prevent the issuance of the New Note or the consummation of any of the
transactions contemplated by the Basic Documents or the New Note, or (iii) that
could reasonably be expected to materially and adversely affect the business,
operations, financial condition, properties, assets or prospects of Issuer or
the validity or enforceability of, or the performance by Issuer of its
respective obligations under, any of the Basic Documents to which it is a party
or (iv) seeking to affect adversely the income tax attributes of the New Note.

(i) Issuer is not, and neither the issuance and sale of the New Note or the sale
of Incremental Note Balances to New Note Purchaser nor the activities of Issuer
pursuant to the

 

13



--------------------------------------------------------------------------------

Basic Documents, shall render Issuer an, “investment company” or under the
“control” of an “investment company” as such terms are defined in the Investment
Company Act or the Issuer is exempt from the provisions of the Investment
Company Act. Furthermore, but without limiting the above, Issuer has not and
will not acquire or dispose of the Loans for the primary purpose of recognizing
market gains or decreasing market losses.

(j) It is not necessary to qualify the Indenture under the Trust Indenture Act
of 1939, as amended.

(k) Issuer is solvent and has adequate capital for its business and
undertakings.

(l) The chief executive offices of Issuer are located at 500 Boylston Street,
Suite 1600, Boston, MA, 02116, or such other address as shall be designated by
Issuer in a written notice to the other parties hereto.

(m) There are no contracts, agreements or understandings between Issuer and any
Person granting such Person the right to require the filing at any time of a
registration statement under the Securities Act with respect to the New Note or
any Incremental Note Balances.

(n) No Potential Event of Default or Event of Default has occurred and is
continuing.

(o) As of the Restatement Date, the New Note has been duly and validly
authorized, and, when executed and authenticated in accordance with the terms of
the Indenture and delivered to and paid for by New Note Purchaser in accordance
with this Agreement, will be duly and validly issued and outstanding, and will
be entitled to the benefits of the Indenture.

(p) Subject to the last sentence in Section 7.01, all information furnished by
the Issuer to the Note Purchaser Agent or New Note Purchasers is true and
correct in all material respects as of the date specified in such information
(or, if no date is specified therein, the date on which such information was
provided to the Note Purchaser Agent). Subject to the last sentence in
Section 7.01, all information hereafter furnished by the Issuer to the Note
Purchaser Agent will be true and correct in all material respects.

SECTION 5.02 Representations and Warranties of Seller. Seller hereby makes the
following representations and warranties as of the Restatement Date, as of each
Funding Date and as of each L/C Issuance Date, and each of the Note Purchaser
Agent, New Note Purchasers and the Issuing Bank shall be deemed to have relied
on such representations and warranties in acquiring the New Note on the
Restatement Date, in making purchases of Incremental Note Balances on each
Funding Date or issuing Letters of Credit on each L/C Issuance Date, as the case
may be:

(a) Seller has been duly organized and is validly existing and in good standing
as a corporation under the laws of the State of Delaware, with full power and
authority to own their respective properties and to transact the business in
which it is now engaged, and each is duly qualified to do business and is in
good standing (or is exempt from such requirements) in each State of the United
States where the nature of its business requires it to be so qualified and the
failure to be so qualified and in good standing would reasonably be expected to
have a material adverse effect on Issuer or any adverse effect on the interests
of the Note Purchaser Agent or New Note Purchasers.

 

14



--------------------------------------------------------------------------------

(b) The issuance, sale, assignment and conveyance of the New Note and the
Incremental Note Balances, the performance of the Seller’s obligations under
each Basic Document to which it is a party and the consummation of the
transactions therein contemplated will not conflict with or result in a breach
of any of the terms or provisions of, or constitute a default under, or result
in the creation or imposition of any Lien, charge or encumbrance upon any of the
property or assets of Seller pursuant to the terms of, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which Seller
is bound or to which any of the property or assets of Seller is subject, nor
will such action result in any violation of the provisions of the organizational
documents or any Governmental Rule applicable to Seller, in each case which
could reasonably be expected to have a material adverse effect on the
transactions contemplated therein.

(c) No Governmental Action which has not been obtained is required by or with
respect to Seller in connection with the execution and delivery of any of the
Basic Documents to which Seller is a party or the consummation by Seller of the
transactions contemplated thereby.

(d) Seller possesses all material licenses, certificates, authorities or permits
issued by the appropriate state, federal or foreign regulatory agencies or
bodies necessary to conduct the business now operated by it, and has not
received any notice of proceedings relating to the revocation or modification of
any such license, certificate, authority or permit which, singly or in the
aggregate, would reasonably be expected to materially and adversely affect its
condition, financial or otherwise, or its earnings, business affairs or business
prospects.

(e) Each of the Basic Documents to which Seller is a party has been duly
authorized, executed and delivered by Seller and is a valid and legally binding
obligation of Seller enforceable against Seller in accordance with its terms,
subject to enforcement of bankruptcy, insolvency, reorganization, moratorium and
other similar laws of general applicability relating to or affecting creditors’
rights and to general principles of equity.

(f) The execution, delivery and performance by Seller of each of its obligations
under each of the Basic Documents to which it is a party will not result in a
breach or violation of any of the terms and provisions of, or constitute a
default under, any agreement or instrument to which Seller is a party or by
which Seller is bound or to which any of its properties are subject or of any
statute, order or regulation applicable to Seller of any court, regulatory body,
administrative agency or governmental body having jurisdiction over Seller or
any of its properties, in each case which could reasonably be expected to have a
material adverse effect on any of the transactions contemplated therein.

(g) Seller is not in violation of its organizational documents or in default
under any agreement, indenture or instrument the effect of which violation or
default would be material to Seller or the transactions contemplated by the
Basic Documents. Seller is not a party to, bound by or in breach or violation of
any indenture or other agreement or instrument, or subject to or in violation of
any statute, order or regulation of any court, regulatory body, administrative
agency or governmental body having jurisdiction over Seller that would
reasonably be expected to materially and adversely affect (i) the ability of
Seller to perform its obligations under any of the Basic Documents to which it
is a party or (ii) the business, operations, financial condition, properties,
assets or prospects of Seller.

 

15



--------------------------------------------------------------------------------

(h) There are no actions or proceedings against, or investigations of, Seller
pending, or, to the knowledge of Seller, threatened, before any Governmental
Authority, court, arbitrator, administrative agency or other tribunal
(i) asserting the invalidity of any of the Basic Documents, or (ii) seeking to
prevent the issuance of the New Note or the consummation of any of the
transactions contemplated by the Basic Documents or the New Note, or (iii) that
could reasonably be expected to materially and adversely affect the business,
operations, financial condition, properties, assets or prospects of Seller or
the validity or enforceability of, or the performance by Seller of its
obligations under, any of the Basic Documents to which it is a party or
(iv) seeking to affect adversely the income tax attributes of the New Note.

(i) Seller is not, and the activities of Seller pursuant to the Basic Documents
shall not render Seller an, “investment company” or under the “control” of an
“investment company” as such terms are defined in the Investment Company Act or
Seller is exempt from the provisions of the Investment Company Act.

(j) Seller is solvent and has adequate capital for its business and
undertakings.

(k) The chief executive offices of Seller are located at 500 Boylston Street,
Suite 1600, Boston, MA, 02116, or such other address as shall be designated by
Seller in a written notice to the other parties hereto.

(l) No Potential Event of Default, Event of Default, Servicer Event of Default
or event that with the passage of time or the giving of notice or both would
constitute a Servicer Event of Default has occurred and is continuing.

(m) Subject to the last sentence in Section 7.01, all information furnished by
the Seller to the Note Purchaser Agent or New Note Purchasers is true and
correct in all material respects as of the date specified in such information
(or, if no date is specified therein, the date on which such information was
provided to New Note Purchaser). Subject to the last sentence in Section 7.01,
all information hereafter furnished by the Seller to Note Purchaser Agent or New
Note Purchasers will be true and correct in all material respects.

SECTION 5.03 Representations and Warranties of Servicer. Servicer hereby makes
the following representations and warranties as of the Restatement Date, as of
each Funding Date and as of each L/C Issuance Date, and each of the Note
Purchaser Agent, New Note Purchasers and the Issuing Bank shall be deemed to
have relied on such representations and warranties in acquiring the New Note on
the Restatement Date, in making purchases of Incremental Note Balances on each
Funding Date and issuing Letters of Credit on each L/C Issuance Date, as the
case may be:

(a) Servicer has been duly organized and is validly existing and in good
standing as a corporation under the laws of the State of Delaware, with full
power and authority to own its properties and to transact the business in which
it is now engaged, and is duly qualified to do business and is in good standing
(or is exempt from such requirements) in each State of the United States where
the nature of its business requires it to be so qualified and the failure to be

 

16



--------------------------------------------------------------------------------

so qualified and in good standing would reasonably be expected to have a
material adverse effect on Issuer or any adverse effect on the interests of the
Note Purchaser Agent or New Note Purchasers.

(b) The issuance, sale, assignment and conveyance of the New Note and the
Incremental Note Balances, the performance of the obligations of Servicer under
each Basic Document to which it is a party and the consummation of the
transactions therein contemplated will not conflict with or result in a breach
of any of the terms or provisions of, or constitute a default under, or result
in the creation or imposition of any Lien, charge or encumbrance upon any of the
property or assets of Servicer pursuant to the terms of, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which Servicer is bound or to which any of the property or assets of Servicer is
subject, nor will such action result in any violation of the provisions of the
organizational documents or any Governmental Rule applicable to Servicer, in
each case which could reasonably be expected to have a material adverse effect
on the transactions contemplated therein.

(c) No Governmental Action which has not been obtained is required by or with
respect to Servicer in connection with the execution and delivery of any of the
Basic Documents to which Servicer is a party or the consummation by Servicer of
the transactions contemplated thereby.

(d) Servicer possesses all material licenses, certificates, authorities or
permits issued by the appropriate state, federal or foreign regulatory agencies
or bodies necessary to conduct the business now operated by it, and has not
received any notice of proceedings relating to the revocation or modification of
any such license, certificate, authority or permit which, singly or in the
aggregate, would reasonably be expected to materially and adversely affect its
condition, financial or otherwise, or its earnings, business affairs or business
prospects.

(e) Each of the Basic Documents to which Servicer is a party has been duly
authorized, executed and delivered by Servicer, and is a valid and legally
binding obligation of Servicer, enforceable against Servicer in accordance with
its terms, subject to enforcement of bankruptcy, insolvency, reorganization,
moratorium and other similar laws of general applicability relating to or
affecting creditors’ rights and to general principles of equity.

(f) The execution, delivery and performance by Servicer of each of its
obligations under each of the Basic Documents to which it is a party will not
result in a breach or violation of any of the terms and provisions of, or
constitute a default under, any agreement or instrument to which Servicer is a
party or by which Servicer is bound or to which any of its properties are
subject or of any statute, order or regulation applicable to Servicer of any
court, regulatory body, administrative agency or governmental body having
jurisdiction over Servicer or any of its properties, in each case which could
reasonably be expected to have a material adverse effect on any of the
transactions contemplated therein.

(g) Servicer is not in violation of its organizational documents or in default
under any agreement, indenture or instrument the effect of which violation or
default would be material to Servicer or the transactions contemplated by the
Basic Documents. Servicer is not a party to, bound by or in breach or violation
of any indenture or other agreement or instrument, or subject to or in violation
of any statute, order or regulation of any court, regulatory body,
administrative

 

17



--------------------------------------------------------------------------------

agency or governmental body having jurisdiction over Servicer that would
reasonably be expected to materially and adversely affect (i) the ability of
Servicer to perform its obligations under any of the Basic Documents to which it
is a party or (ii) the business, operations, financial condition, properties,
assets or prospects of Servicer.

(h) There are no actions or proceedings against, or investigations of, Servicer
pending, or, to the knowledge of Servicer, threatened, before any Governmental
Authority, court, arbitrator, administrative agency or other tribunal
(i) asserting the invalidity of any of the Basic Documents, or (ii) seeking to
prevent the issuance of the New Note or the consummation of any of the
transactions contemplated by the Basic Documents or the New Note, or (iii) that
could reasonably be expected to materially and adversely affect the business,
operations, financial condition, properties, assets or prospects of Servicer or
the validity or enforceability of, or the performance by Servicer of its
obligations under, any of the Basic Documents to which it is a party or
(iv) seeking to affect adversely the income tax attributes of the New Note.

(i) Servicer is not, and the activities of Servicer pursuant to the Basic
Documents shall not render Servicer an, “investment company” or under the
“control” of an “investment company” as such terms are defined in the Investment
Company Act or Servicer is exempt from the provisions of the Investment Company
Act.

(j) Servicer is solvent and has adequate capital for its business and
undertakings.

(k) The chief executive offices of Servicer are located at 500 Boylston Street,
Suite 1600, Boston, MA, 02116, such other address as shall be designated by
Servicer in a written notice to the other parties hereto.

(l) No Potential Event of Default, Event of Default, Servicer Event of Default
or Potential Servicer Event of Default has occurred and is continuing.

(m) Subject to the last sentence in Section 7.01, all information furnished by
Servicer to the Note Purchaser Agent or New Note Purchasers is true and correct
in all material respects as of the date specified in such information (or, if no
date is specified therein, the date on which such information was provided to
the Note Purchaser Agent or New Note Purchasers, as applicable). Subject to the
last sentence in Section 7.01, all information hereafter furnished by Servicer
to the Note Purchaser Agent or New Note Purchasers will be true and correct in
all material respects.

SECTION 5.04 Securities Act. Issuer hereby makes the following representations
and warranties, as of the Restatement Date and as of each Funding Date, and the
Note Purchaser Agent and New Note Purchasers shall be deemed to have relied on
such representations and warranties in acquiring the New Note on the Restatement
Date, in making purchases of Incremental Note Balances on each Funding Date and
issuing Letters of Credit on each L/C Issuance Date, as the case may be:

(a) Assuming the accuracy of the representations and warranties of and
compliance with the covenants of New Note Purchaser contained herein, the sale
of the New Note and the sale of Incremental Note Balances pursuant to this
Agreement are each exempt from the registration and prospectus delivery
requirements of the Securities Act.

 

18



--------------------------------------------------------------------------------

(b) In the case of the offer or sale of the New Note, no form of general
solicitation or general advertising was used by Issuer, any Affiliates of Issuer
or any person acting on its or their behalf, including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

(c) Neither Issuer, any Affiliates of Issuer nor any Person acting on its or
their behalf has offered or sold, nor will Issuer or any Person acting on its
behalf offer or sell directly or indirectly, the New Note or any other security
in any manner that, assuming the accuracy of the representations and warranties
and the performance of the covenants given by New Note Purchaser and compliance
with the applicable provisions of the Indenture with respect to each transfer of
the New Note, would render the issuance and sale of the New Note as contemplated
hereby a violation of Section 5 of the Securities Act or the registration or
qualification requirements of any state securities laws, nor has any such Person
authorized, nor will it authorize, any Person to act in such manner.

SECTION 5.05 No Fee. Neither Issuer, nor Seller, nor any of their Affiliates has
paid or agreed to pay to any Person any compensation for soliciting another to
purchase the New Note.

SECTION 5.06 Information. Subject to the last sentence in Section 7.01, the
information provided pursuant to Section 7.01(a) hereof will, at the date
thereof (or at the date referred to therein), be true and correct in all
material respects.

SECTION 5.07 The New Note. The New Note has been duly and validly authorized,
and, when executed and authenticated in accordance with the terms of the
Indenture, and delivered to and paid for in accordance with this Agreement, will
be duly and validly issued and outstanding and will be entitled to the benefits
of the Indenture.

SECTION 5.08 Use of Proceeds. The Issuer will apply the proceeds of the Note
Purchase Price paid to the Issuer on each Funding Date solely (i) to pay,
pursuant to Section 2.6(a) of the Sale and Servicing Agreement, the Asset
Purchase Price for the Purchased Assets, (ii) to make distributions to its
members in accordance with the Basic Documents or (iii) to make payments (other
than in respect of the L/C Fee Amount) to the Issuing Bank under the
Reimbursement Agreement. The Note Purchaser Agent shall remit any proceeds that
are to be applied pursuant to clause (iii) of the immediately preceding sentence
directly to the Issuing Bank, on behalf of the Issuer. None of the transactions
contemplated herein (including, without limitation, the use of the proceeds from
the sale of the Collateral) will violate or result in a violation of Section 7
of the Exchange Act, or any regulations issued pursuant thereto, including,
without limitation, Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R., Chapter II. The Seller does not own or intend
to carry or purchase, and no proceeds from any Asset Purchase Price will be used
to carry or purchase, any “margin stock” within the meaning of Regulation U or
to extend “purpose credit” within the meaning of Regulation U.

SECTION 5.09 Representations and Warranties. Each of Seller and Servicer,
solely, with respect to itself, hereby makes directly to the Note Purchaser
Agent, New

 

19



--------------------------------------------------------------------------------

Note Purchasers and the Issuing Bank each of the representations, warranties and
covenants set forth for the benefit of Issuer, the Note Purchaser Agent, New
Note Purchasers and/or the Issuing Bank in the Sale and Servicing Agreement as
of the Restatement Date, as of each Funding Date and as of each L/C Issuance
Date (except to the extent that any such representation, warranty or covenant is
expressly made as of another date). Seller represents and warrants (and, as of
each Purchase Date, shall be deemed to represent and warrant) to and for the
benefit of the Note Purchaser Agent, New Note Purchasers and the Issuing Bank
with respect to each Purchased Asset, that such Purchased Asset satisfies the
Loan Eligibility Criteria as of the Purchase Date with respect to such Purchased
Asset.

SECTION 5.10 Taxes, etc. Any taxes, fees and other charges of Governmental
Authorities applicable to Issuer or to Seller, as applicable (except for
franchise or income taxes), in connection with the execution, delivery and
performance by each of Issuer and Seller of each Basic Document to which it is a
party, the issuance of the New Note by Issuer or otherwise applicable to Issuer
or Seller in connection with the Collateral have been paid or will be paid by
Issuer or Seller, as applicable, at or prior to the Restatement Date or Funding
Date, to the extent then due.

SECTION 5.11 Financial Condition. On the date hereof and on each Funding Date,
neither Issuer nor Seller is subject to an Insolvency Event or has reason to
believe that its insolvency is imminent.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

WITH RESPECT TO NEW NOTE PURCHASER

SECTION 6.01 Representations and Warranties. New Note Purchaser hereby makes the
following representations and warranties, as to itself, to Issuer, Seller and
Servicer on which the same are relying in entering into this Agreement and the
other Basic Documents.

(a) Organization. New Note Purchaser has been duly organized and is validly
existing and in good standing under the laws of the jurisdiction of its
organization with power and authority to own its properties and to transact the
business in which it is now engaged.

(b) Authority, etc. New Note Purchaser has all requisite power and authority to
enter into and perform its obligations under this Agreement and to consummate
the transactions herein contemplated. The execution and delivery by New Note
Purchaser of this Agreement and the consummation by New Note Purchaser of the
transactions contemplated hereby have been duly and validly authorized by all
necessary organizational action on the part of New Note Purchaser. This
Agreement has been duly and validly executed and delivered by New Note Purchaser
and constitutes a legal, valid and binding obligation of New Note Purchaser,
enforceable against New Note Purchaser in accordance with its terms, subject as
to enforcement to bankruptcy, reorganization, insolvency, moratorium and other
similar laws of general applicability relating to or affecting creditors’ rights
and to general principles of equity. Neither the execution and delivery by New
Note Purchaser of this Agreement nor the consummation by New Note Purchaser of
any of the transactions contemplated hereby, nor the fulfillment by New

 

20



--------------------------------------------------------------------------------

Note Purchaser of the terms hereof, will conflict with, or violate, result in a
breach of or constitute a default under any term or provision of New Note
Purchaser’s organizational documents or any Governmental Rule applicable to New
Note Purchaser.

(c) Institutional Accredited Investor. New Note Purchaser satisfies the
requirements set forth in Section 2.4(h) of the Indenture with respect to the
acquisition of the New Note.

(d) Securities Act. New Note Purchaser will acquire the New Note pursuant to
this Agreement without a view to any public distribution thereof, and will not
offer to sell or otherwise dispose of the New Note (or any interest therein) in
violation of any of the registration requirements of the Securities Act or any
applicable state or other securities laws, or by means of any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) and will comply with the requirements of the Indenture. New
Note Purchaser acknowledges that it has no right to require Issuer or any other
Person to register the New Note under the Securities Act or any other securities
law.

(e) Conflicts With Law. The execution, delivery and performance by New Note
Purchaser of its obligations under this Agreement will not result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
any agreement or instrument to which New Note Purchaser is a party or by which
New Note Purchaser is bound or of any statute, order or regulation applicable to
New Note Purchaser of any court, regulatory body, administrative agency or
governmental body having jurisdiction over New Note Purchaser, in each case
which could be expected to have a material adverse effect on the transactions
contemplated therein.

(f) Conflicts With Agreements, etc. New Note Purchaser is not in violation of
its organizational documents or in default under any agreement, indenture or
instrument the effect of which violation or default would be materially adverse
to New Note Purchaser in the performance of its obligations or duties under any
of the Basic Documents to which it is a party. New Note Purchaser is not a party
to, bound by or in breach or violation of any indenture or other agreement or
instrument, or subject to or in violation of any statute, order or regulation of
any court, regulatory body, administrative agency or governmental body having
jurisdiction over New Note Purchaser that materially and adversely affects, or
which could be expected in the future to materially and adversely affect the
ability of New Note Purchaser to perform its obligations under this Agreement.

ARTICLE VII

COVENANTS OF ISSUER AND SERVICER

SECTION 7.01 Information from Issuer. So long as the New Note or any Letter of
Credit remains outstanding, Issuer, Seller and Servicer shall furnish, or cause
to be furnished, to the Note Purchaser Agent, New Note Purchasers, to the
Issuing Bank and to the Indenture Trustee (for distribution to each New Note
Purchaser):

(a) such information (including financial information), documents, records or
reports with respect to the Collateral, including, without limitation, the Loans
and the Lender

 

21



--------------------------------------------------------------------------------

Collateral, as the Note Purchaser Agent, New Note Purchasers or the Issuing Bank
may from time to time reasonably request; provided, that Issuer or Servicer is
not prohibited (i) under the terms of the Loan Documents from obtaining such
information (unless such information is otherwise available) or (ii) under any
Governmental Rules or by confidentiality restrictions under the Loan Documents
from providing such information to the Note Purchaser Agent, New Note Purchasers
or the Issuing Bank;

(b) as soon as possible and in any event within five (5) Business Days after the
Issuer or Servicer, as applicable, has actual knowledge of the occurrence
thereof, notice of each Event of Default, each Potential Event of Default, each
Servicer Event of Default and each Potential Servicer Event of Default; and

(c) promptly and in any event within thirty (30) days after the occurrence
thereof, written notice of a change in address of the chief executive office or
jurisdiction of organization of Issuer or Seller, as applicable.

None of Seller, the Servicer nor the Issuer shall have any liability pursuant to
Section 4.01(m) or SECTION 7.01 of this Agreement, or pursuant to Section 6.9(c)
of the Sale and Servicing Agreement for any inaccuracy or error in any
information provided by any of them to any other Person as required pursuant to
this Agreement or the Sale and Servicing Agreement, as the case may be, which
information is inaccurate, untimely or incomplete as a result of inaccurate,
untimely or incomplete information or data being received from any Person that
is not the Purchaser, the Seller, the Issuer, the Servicer or an Affiliate,
subservicer or agent of any of the foregoing; provided, that this paragraph
shall not apply to the extent that Seller, Servicer or Issuer had notice or
knowledge (or should have been aware, after reasonable investigation) of any
such inaccuracy or incompleteness (unless such inaccuracy or incompleteness is
disclosed to the Person to whom the Seller, Servicer or the Issuer provides such
information pursuant to this Agreement or the other applicable Basic Document.

SECTION 7.02 Access to Information. So long as any Note remains outstanding,
each of the Issuer, Seller and Servicer will, at its expense (provided, that
with respect to any successor Servicer, such expense shall be borne by the
Seller), from time to time during regular business hours as reasonably requested
by the Note Purchaser Agent or New Note Purchasers, permit the Note Purchaser
Agent or New Note Purchasers or their respective agents or representatives (such
as independent audit and consulting firms specializing in securitization
transactions), (i) to conduct periodic audits and examinations of the Purchased
Assets and the books, records, documents, reports, other materials and
collections systems of the Issuer, Seller and Servicer related to the Purchased
Assets or to the Issuer’s, Seller’s and Servicer’s performance under the Basic
Documents, (ii) to examine and make copies of and abstracts from all books,
records, documents, reports and other materials (including, without limitation,
computer tapes and disks) in the possession or under the control of the Issuer,
Seller or Servicer relating to the Purchased Assets or to Issuer’s, Seller’s or
Servicer’s performance under the Basic Documents, and (iii) to visit the offices
and properties of the Issuer, Seller or Servicer for the purpose of examining
such materials described in clause (ii) above, and to discuss matters relating
to the Purchased Assets or to the Issuer’s, Seller’s or Servicer’s performance
under the Basic Documents with any of the officers or employees of the Issuer,
Seller or Servicer having knowledge of such matters. In addition, upon the Note
Purchaser Agent’s reasonable request from time to time, the Issuer, Seller and
Servicer will, at their

 

22



--------------------------------------------------------------------------------

expense, appoint an independent audit and consulting firm specializing in
securitization transactions selected by the Note Purchaser Agent to prepare and
deliver to the Note Purchaser Agent a written report with respect to the
Purchased Assets and the Credit Policies and Procedures (including, in each
case, the systems, procedures and records relating thereto) on a scope and in a
form reasonably requested by the Note Purchaser Agent. The Issuer, Seller and
Servicer will maintain all such pertinent books, records documents, reports and
other materials for a period of 2 years after the termination of its obligations
under this Agreement.

SECTION 7.03 Ownership and Security Interests; Further Assurances. Seller will
take all action reasonably necessary to maintain Issuer’s ownership interest in
the Purchased Assets and the other items sold pursuant to Article II of the Sale
and Servicing Agreement. Issuer and Servicer, on behalf of Issuer, will take all
action necessary to maintain Indenture Trustee’s security interest in the
Eligible Assets and the other items pledged to Indenture Trustee pursuant to the
Indenture.

Issuer and Servicer, on behalf of Issuer, agree to take any and all acts and to
execute any and all further instruments reasonably necessary or requested by the
Note Purchaser Agent, New Note Purchasers or the Issuing Bank to more fully
effect the purposes of this Agreement.

SECTION 7.04 Covenants. Issuer, Seller and Servicer shall each duly observe and
perform each of their respective covenants set forth in each of the Basic
Documents to which they are parties which shall in each case be deemed to be for
the benefit of the Note Purchaser Agent, New Note Purchasers and the Issuing
Bank.

SECTION 7.05 Amendments. None of Issuer, Servicer or Seller shall make, or
permit any Person to make, any amendment, modification or change to, or provide
any waiver under any Basic Document to which Issuer, Servicer or Seller, as
applicable, is a party without the prior written consent of the Note Purchaser
Agent, on behalf of New Note Purchasers.

SECTION 7.06 With Respect to the Exempt Status of the New Note.

(a) Neither Issuer nor Seller, nor any of their respective Affiliates, nor any
Person acting on their behalf will, directly or indirectly, make offers or sales
of any security, or solicit offers to buy any security, under circumstances that
would require the registration of any Note under the Securities Act.

(b) Neither Issuer nor Seller, nor any of their Affiliates, nor any Person
acting on their behalf will engage in any form of general solicitation or
general advertising (within the meaning of Regulation D promulgated under the
Securities Act) in connection with any offer or sale of the New Note.

SECTION 7.07 Enforcement Costs.

(a) To the extent not previously paid by the Issuer on demand, Seller shall pay
all amounts required to be paid by the Issuer pursuant to SECTION 11.13.

 

23



--------------------------------------------------------------------------------

(b) The Servicer shall pay, on the first Payment Date that is at least 10
Business Days after demand therefor, all reasonable costs and expenses incurred
by the Note Purchaser Agent, New Note Purchasers and/or the Issuing Bank in
connection with the enforcement of any obligation of the Servicer under the
Indenture, this Agreement or any other Basic Document or any breach of
representation, warranty or covenant of Servicer under any Basic Document
(including Attorney Costs for one law firm and any necessary local counsel).

(c) The Seller shall pay, on the first Payment Date that is at least 10 Business
Days after demand therefor, all reasonable costs and expenses incurred by the
Note Purchaser Agent, New Note Purchasers and/or the Issuing Bank in connection
with the enforcement of any obligation of the Seller under the Indenture, this
Agreement or any other Basic Document or any breach of representation, warranty
or covenant of Seller under any Basic Document (including Attorney Costs for one
law firm and any necessary local counsel).

SECTION 7.08 Demand Note. Issuer shall not make any demand for payment under the
Demand Note (whether in respect of principal or interest), except at the prior
written direction of the Note Purchaser Agent. The Note Purchaser Agent shall be
entitled to direct the Issuer to demand, and Issuer shall demand, payment of the
amount designated by the Note Purchaser Agent under the Demand Note to cure or
cover the related deficiency at any time in the event that (i) a Borrowing Base
Deficiency is continuing, (ii) there are insufficient funds on any Payment Date
to be applied to make the net payments due by Issuer under any Interest Rate
Hedge or (iii) following an Event of Default, acceleration of the Notes and sale
of the Collateral pursuant to Article V of the Indenture, the amounts realized
upon the sale of the Collateral are insufficient to pay in full (A) the amounts
due under the Notes, (B) the other amounts due under the Indenture and (C) any
amounts due to the Note Purchaser Agent, New Note Purchasers and/or the Issuing
Bank under the Reimbursement Agreement and/or any other Basic Document
(including, without limitation, any obligation to collateralize outstanding
Letters of Credit). To the extent that the Indenture Trustee has foreclosed
upon, or otherwise obtained possession of, the Demand Note, the Note Purchaser
Agent and the Issuing Bank shall direct the Indenture Trustee to demand payment
under the Demand Note pursuant to Section 5.18 of the Indenture only if and to
the extent that the Note Purchaser Agent would be permitted to direct the Issuer
to demand payment under the Demand Note pursuant to and in accordance with the
immediately preceding sentence. Issuer shall make any demand for payment
pursuant to this SECTION 7.08 not later than the 2nd Business Day following
written notice by Note Purchaser Agent to Issuer requesting such demand. Any
amounts received from Seller pursuant to any such demand shall be deposited into
the Collection Account and applied as a part of Collections on the Payment Date
on or after the date on which such amounts were received pursuant to
Section 8.2(b) of the Indenture.

SECTION 7.09 Fixed Rate Adjustment Amount. The Note Purchaser Agent may from
time to time designate a Fixed Rate Adjustment Amount with respect to any
Eligible Asset that bears interest at a fixed rate and as to which there is no
corresponding Interest Rate Hedge, by notice in writing to Seller and Servicer.
The Fixed Rate Adjustment Amount for each such Eligible Asset shall be
determined by the Note Purchaser Agent pursuant to the following methodology: As
of any date of determination: (i) the Outstanding Principal Balance of the
Purchased Asset minus (ii) the net present value of the future cash flows of the
Purchased Asset, using a discount rate equal to the sum of (i) the interpolated
treasury rate with a maturity equal to the remaining duration of the Purchased
Asset plus (b) the credit spread of the Purchased Asset at the time of
origination.

 

24



--------------------------------------------------------------------------------

SECTION 7.10 Moody’s Structured Note Model Procedures; Determination of
Borrowing Base.

(a) The Servicer will provide to the Note Purchaser Agent, no later than 12:00
noon (New York City time) on each Determination Date (each, a “Ratings
Determination Date”), (A) the asset inputs identified on Exhibit E (the “Asset
Inputs”) and (B) an updated Borrowing Base Certificate.

(b) In applying the Moody’s Structured Note Model to the Purchased Assets, each
Related Loan that is a Delinquent Asset or Foreclosed Loan shall be assigned a
value equal to the product of (i) the Outstanding Principal Balance of such
Delinquent Asset or Foreclosed Loan times (ii) the applicable Moody’s Recovery
Rate for such Delinquent Asset or Foreclosed Loan, and each Charged-Off Asset
shall be assigned a value of zero. The Moody’s Structured Note Model shall be
applied to each Purchased Asset using the Moody’s Rating Factors corresponding
to the Moody’s Ratings for such Purchased Assets.

(c) [Reserved.]

(d) Upon the request of the Note Purchaser Agent, Servicer shall provide to the
Note Purchaser Agent (on the same day of the Note Purchaser Agent’s request),
all of the information required in order for the Note Purchaser Agent to run the
RiskCalc model with respect to one or more Purchased Assets designated by the
Note Purchaser Agent and determine the Moody’s Ratings with respect to the
Purchased Assets (to the extent that a Moody’s Rating cannot be determined
pursuant to clauses (i) or (ii) or the definition thereof). In the event of a
discrepancy between the Moody’s Rating calculated by the Note Purchaser Agent
pursuant to this Section 7.10(d) with respect to any Purchased Asset, and the
Moody’s Rating calculated by Servicer for such Asset, the Moody’s Rating
calculated by the Note Purchaser Agent shall control for all purposes of the
Basic Documents at all times through and including the next Ratings
Determination Date.

(e) In the event that a Borrowing Base Certificate is required to be provided in
connection with a Notice of Incremental Note Balance, in connection with the
issuance of a Letter of Credit or for any other reason under this Agreement or
the other Basic Documents, the Servicer will recalculate the Borrowing Base
using (to the extent applicable) the Moody’s Rating Factor for the Purchased
Assets that were most recently determined pursuant to SECTION 7.10(b) or, if no
such rating has been determined pursuant to SECTION 7.10(b) subsequent to the
most recent Ratings Determination Date, the lower of the ratings used in
calculating the Borrowing Base pursuant to SECTION 7.10(a). The Note Purchaser
Agent may, in its discretion, re-calculate the Borrowing Base as set forth in
any Borrowing Base Certificate and, in the event of a discrepancy between the
Borrowing Base calculated by the Note Purchaser Agent and the Borrowing Base
calculated by the Servicer, the Borrowing Base determined by the Note Purchaser
Agent shall control.

(f) In connection with the Servicer’s obligations under this Section 7.10, the
Servicer, the Issuer and the Seller hereby covenant and agree to cooperate in
full and accept the determinations arrived at in connection with the
determination of Market Value as set forth in Section 4.5(h) of the Sale and
Servicing Agreement.

 

25



--------------------------------------------------------------------------------

ARTICLE VIII

ADDITIONAL COVENANTS

SECTION 8.01 Legal Conditions to Restatement Closing. The parties hereto will
take all reasonable action necessary to obtain (and will cooperate with one
another in obtaining) any consent, authorization, permit, license, franchise,
order or approval of, or any exemption by, any Governmental Authority or any
other Person, required to be obtained or made by it in connection with any of
the transactions contemplated by this Agreement.

SECTION 8.02 Mutual Obligations. On and after the Restatement Closing, Issuer
and Servicer each will execute and perform all such other acts, deeds and
documents as the other party may from time to time reasonably require in order
to carry out the intent of this Agreement.

SECTION 8.03 Restrictions on Transfer. New Note Purchaser agrees that it will
comply with the restrictions on Transfer of the New Note set forth in the
Indenture and resell the New Note only in compliance with such restrictions.

ARTICLE IX

INDEMNIFICATION

SECTION 9.01 Issuer’s Indemnification Obligations. Issuer (for purposes of this
Section 9.01, the “Indemnifying Party”) shall indemnify, defend, and hold
harmless the Note Purchaser Agent, each Investor, each Liquidity Bank, the
Issuing Bank and their respective officers, directors, agents, partners,
members, employees and Affiliates (such Persons, collectively, for all purposes
of this Agreement, the “Indemnified Parties”) from and against any liability,
claim, cost, loss, judgment, damage or expense (including reasonable attorneys’
fees and expenses) (collectively, “Losses”) that Indemnified Parties incur or
suffer as a result of, or arising out of (a) the Issuer’s breach of any of its
representations, warranties, covenants or agreements in this Agreement or in any
other document delivered pursuant to or in connection with this Agreement or
(b) any setoff rights exercised against the Issuer under any Purchased Asset by
the related Borrower or any other Obligor. In no event shall Indemnifying Party
or any of its Affiliates or any of their respective directors, members,
officers, employees, or agents be liable to any Indemnified Party pursuant to
this Section 9.01 for special, indirect or consequential losses or damages of
any kind whatsoever (including but not limited to lost profits in connection
with or under this Agreement).

SECTION 9.02 Seller’s Indemnification Obligations. Seller (for purposes of this
Section 9.02, the “Indemnifying Party”) shall indemnify, defend, and hold
harmless the Indemnified Parties from and against any liability, claim, cost,
loss, judgment, damage or expense (including reasonable attorneys’ fees and
expenses) (collectively, “Losses”) that Indemnified Parties incur or suffer as a
result of, or arising out of (a) the Seller’s breach of any of its
representations, warranties, covenants or agreements in this Agreement or in any
other

 

26



--------------------------------------------------------------------------------

document delivered pursuant to or in connection with this Agreement, (b) any
setoff rights exercised against the Indemnifying Party under any Purchased Asset
by the related Borrower or any other Obligor or (c) Indemnifying Party’s
obligations and liabilities (whether past, current or assumed pursuant to the
Sale and Servicing Agreement) with respect to, or in connection with, any
Purchased Asset, resulting from facts, events, or circumstances arising or
occurring with respect to such Purchased Asset prior to the close of business on
the related Purchase Date. In no event shall Indemnifying Party or any of its
Affiliates or any of their respective directors, members, officers, employees,
or agents be liable to any Indemnified Party pursuant to this Section 9.02 for
special, indirect or consequential losses or damages of any kind whatsoever
(including but not limited to lost profits in connection with or under this
Agreement).

SECTION 9.03 Servicer’s Indemnification Obligations. Servicer (for purposes of
this Section 9.03, the “Indemnifying Party”) shall indemnify, defend, and hold
the Indemnified Parties harmless from and against any Losses that Indemnified
Parties incur or suffer as a result of, or arising out of Indemnifying Party’s
breach of any of Indemnifying Party’s representations, warranties, covenants or
agreements in this Agreement or in any other document delivered pursuant to or
in connection with this Agreement. In no event shall Indemnifying Party or any
of its Affiliates or any of their respective directors, members, officers,
employees, or agents be liable to any Indemnified Party pursuant to this
Section 9.03 for special, indirect or consequential losses or damages of any
kind whatsoever (including but not limited to lost profits in connection with or
under this Agreement).

SECTION 9.04 Indemnification Procedures.

(a) Applicability. This Section 9.04 shall govern the procedures for
indemnification of Indemnified Parties pursuant to this Article IX.

(b) Notice of Claims. An Indemnified Party shall promptly notify the
Indemnifying Party (pursuant to Section 9.01, Section 9.02 or Section 9.03, as
the case may be) if the Indemnified Party receives a complaint, claim,
compulsory process or other notice of any Losses or potential Losses and giving
rise to a claim for indemnification under this Article IX (each, a “Claim”), but
failure so to notify the Indemnifying Party shall not relieve the Indemnified
Party from its indemnification obligations under this Article IX unless and to
the extent that it did not otherwise learn of such action or proceeding and to
the extent such failure results in the forfeiture by the Indemnifying Party of
substantial rights and defenses.

(c) Cooperation and Assistance; Assumption of Defense. A Indemnified Party
receiving notice or knowledge of any Losses or potential Losses shall, at
Issuer’s expense:

(i) provide the Indemnifying Party such information and cooperation with respect
to such Claim as Issuer may reasonably require, including, but not limited to,
making appropriate personnel available to Issuer at such reasonable times as the
Indemnifying Party may request;

(ii) cooperate and take all such steps as the Indemnifying Party may reasonably
request to preserve and protect any defense to such Claim;

 

27



--------------------------------------------------------------------------------

(iii) in the event suit is brought with respect to such Claim, upon reasonable
prior notice, afford to the Indemnifying Party the right, which the Indemnifying
Party may exercise in its sole discretion and at its expense, to participate in
the investigation, defense and settlement of such Claim except that the
Indemnifying Party shall not enter into any settlement without the consent of
the Indemnified Party (which consent shall not be unreasonably withheld or
delayed) if such settlement attributes liability to the Indemnified Party;

(iv) afford to the Indemnifying Party the right, in its sole discretion and at
its sole expense, to assume the defense of such claim (subject to the terms of
this Section 9.04), including, but not limited to, the right to designate
counsel and to control all negotiations, litigation, arbitration, settlements,
compromises and appeals of such Claim; provided that if Issuer assumes the
defense of such Claim, the Indemnified Party must consent in writing, which
consent shall not be unreasonably withheld, to the entry of any settlement or
compromise in respect thereof that attributes liability to the Indemnified Party
and Issuer shall not be liable for any fees and expenses of separate counsel
employed by any Indemnified Party incurred thereafter in connection with such
Claim except that if such Indemnified Party reasonably determines that counsel
designated by the Indemnifying Party has a conflict of interest or if the
Indemnified Party shall have defenses not available to the Indemnifying Party,
the Indemnifying Party shall pay the reasonable fees and disbursements of one
counsel (in addition to any local counsel) separate from its own counsel for all
Indemnified Parties in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances; and

(v) if the Indemnifying Party assumes the defense of any claim as provided in
clause (iv) above, the Indemnifying Party shall (x) periodically (and, upon the
reasonable request of the Indemnified Party) update the Indemnified Party
regarding the status of the defense of such claims, (y) provide copies of all
material correspondence and legal pleadings prepared by counsel employed by the
Indemnifying Party with respect thereto to the extent reasonably requested by
the Indemnified Party, such claim (as reasonably determined by such Indemnified
Party), and (z) without the prior written consent of the Indemnified Party, not
permit a default or make any admissions on behalf of the Indemnified Party
(other than routine or incontestable admissions) which would prejudice or
otherwise forfeit any material right or defense of the Indemnified Party in
respect of such claim.

(d) No Indemnified Party shall, without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld or delayed,
settle or compromise any Claim giving rise to a claim for indemnity hereunder,
or permit a default or consent to the entry of any judgment in respect thereof,
unless such settlement, compromise or consent includes, as an unconditional term
thereof, the giving by the claimant to the Indemnifying Party of a release from
liability in respect of such Claim.

 

28



--------------------------------------------------------------------------------

(e) In the event that any Indemnified Party waives its right to indemnification
hereunder, the Indemnifying Party shall not be entitled to appoint counsel to
represent such Indemnified Party or to exercise the other rights described in
this subsection (c) nor shall Issuer reimburse such Indemnified Party for any
Losses or costs of counsel to such Indemnified Party.

SECTION 9.05 Indemnification Not General Credit Recourse. SECTION 9.01,
Section 9.02 and Section 9.03 shall not be interpreted generally to provide
recourse (except as specifically provided in such sections) to the Seller or the
Servicer against loss by reason of the bankruptcy, insolvency or lack of
creditworthiness of a Borrower or other Obligor with respect to any Purchased
Asset.

ARTICLE X

NOTE PURCHASER AGENT

SECTION 10.01 Authorization and Action. Each Investor and each Liquidity Bank
hereby appoints and authorizes the Note Purchaser Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement and the
other Basic Documents as are delegated to the Note Purchaser Agent by the terms
hereof or thereof, together with such powers as are reasonably incidental
thereto. The Note Purchaser Agent reserves the right, in its sole discretion
(subject to Section 11.01), to agree to any amendment, modification or waiver of
the provisions of this Agreement or any instrument or document delivered
pursuant hereto, and also to exercise any rights and remedies available under
this Agreement and the other Basic Documents or pursuant to applicable law. As
to any matters not expressly provided for by this Agreement or the other Basic
Documents (including, without limitation, enforcement of this Agreement or the
other Basic Documents), the Note Purchaser Agent shall not be required to
exercise any discretion or take any action which exposes the Note Purchaser
Agent to personal liability or which is contrary to this Agreement, the other
Basic Documents or applicable law.

SECTION 10.02 Note Purchaser Agent’s Reliance, Etc. Neither the Note Purchaser
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them as the Note Purchaser
Agent under or in connection with this Agreement (including, without limitation,
the Note Purchaser Agent’s servicing, administering or collecting Purchased
Assets or Loans as Servicer) or any other Basic Document, except for its or
their own gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final and non-appealable decision. Without limiting
the generality of the foregoing, the Note Purchaser Agent: (a) may consult with
legal counsel (including counsel for Issuer, Seller, and Servicer), independent
certified public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (b) makes no
warranty or representation to any Investor or Liquidity Bank (whether written or
oral) and shall not be responsible to any Investor or Liquidity Bank for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement or any other Basic Document; (c) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms,

 

29



--------------------------------------------------------------------------------

covenants or conditions of this Agreement on the part of the Issuer, Seller or
Servicer or to inspect the property (including the books and records) of the
Issuer, Seller or Servicer; (d) shall not be responsible to any Investor or
Liquidity Bank for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other instrument or
document furnished pursuant hereto; and (e) shall incur no liability under or in
respect of this Agreement or any other Basic Document by acting upon any notice
(including notice by telephone), consent, certificate or other instrument or
writing (which may be by facsimile or telex) believed by it to be genuine and
signed or sent by the proper party or parties.

SECTION 10.03 CNAI and Affiliates. The obligation of Citibank to purchase
Incremental Note Balances under this Agreement may be satisfied by CNAI or any
of its Affiliates. With respect to any Note Balance or interest therein owned by
it, CNAI shall have the same rights and powers under this Agreement as any
Liquidity Bank and may exercise the same as though it were not the Note
Purchaser Agent. CNAI and any of its Affiliates may generally engage in any kind
of business with Issuer, Seller, Servicer or any Obligor, any of their
respective Affiliates and any Person who may do business with or own securities
of the Issuer, Seller, Servicer or any Obligor or any of their respective
Affiliates, all as if CNAI were not the Note Purchaser Agent and without any
duty to account therefor to the Investors or the Liquidity Banks.

SECTION 10.04 Liquidity Bank’s Purchase Decision. Each Liquidity Bank
acknowledges that it has, independently and without reliance upon the Note
Purchaser Agent, any of its Affiliates or any other Liquidity Bank and based on
such documents and information as it has deemed appropriate, made its own
evaluation and decision to enter into this Agreement. Each Liquidity Bank also
acknowledges that it will, independently and without reliance upon the Note
Purchaser Agent, any of its Affiliates or any other Liquidity Bank and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own decisions in taking or not taking action under this
Agreement.

SECTION 10.05 Indemnification of Note Purchaser Agent. Each Liquidity Bank
agrees to indemnify the Note Purchaser Agent (to the extent not reimbursed by
Issuer, Seller or Servicer), ratably according to the amount of its Liquidity
Bank Commitment (or, if the Liquidity Bank Commitments have been terminated,
then ratably according to the respective principal amounts of Note Balances (or
interests therein) owned by it or which it may be required to purchase under the
applicable Asset Purchase Agreement), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Note Purchaser Agent in any way
relating to or arising out of this Agreement or the other Basic Documents or any
action taken or omitted by the Note Purchaser Agent under this Agreement or the
other Basic Documents, provided that no Liquidity Bank shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the Note
Purchaser Agent’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final and non-appealable decision.

 

30



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

SECTION 11.01 Amendments. No amendment or waiver of any provision of this
Agreement shall in any event be effective unless the same shall be in writing
and signed by Issuer, Seller, Servicer and the Note Purchaser Agent, as agent
for New Note Purchasers; provided that no such amendment or waiver of any
provision of this Agreement shall (i) increase the Liquidity Bank Commitment of
any Liquidity Bank without the written consent of such Liquidity Bank,
(ii) reduce the principal amount of any Note or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each New Note Purchaser affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Note, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Liquidity Bank
Commitment, without the written consent of each Liquidity Bank affected thereby
(it being understood that a waiver of an Event of Default shall not be deemed to
have effected any such postponement), (iv) release the Lien in favor of the
Indenture Trustee in all or substantially all of the Collateral without the
written consent of each New Note Purchaser or (v) change any of the provisions
of this Section or any other provision hereof specifying the number of New Note
Purchasers required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each New Note Purchaser; provided, further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Note Purchaser Agent
hereunder without the prior written consent of the Note Purchaser Agent. Each
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

SECTION 11.02 Notices. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimiles) and mailed, e-mailed, sent by facsimile (with a copy delivered by
overnight courier) or delivered, as to each party hereto, at its address as set
forth in Schedule I hereto or at such other address as shall be designated by
such party in a written notice to the other parties hereto. All such notices and
communications shall be deemed effective upon receipt thereof, and in the case
of facsimiles, when receipt is confirmed by telephone.

SECTION 11.03 No Waiver; Remedies. No failure on the part of any party hereto to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

SECTION 11.04 Binding Effect; Assignability.

(a) This Agreement shall be binding upon and inure to the benefit of Issuer,
Seller, the Note Purchaser Agent, New Note Purchasers and their respective
permitted successors and assigns (including any subsequent holders of the New
Note in accordance with Section 11.04(d)); provided, however, except as provided
in clause (d) below, neither Issuer nor Seller

 

31



--------------------------------------------------------------------------------

shall have any right to assign their respective rights hereunder or interest
herein (by operation of law or otherwise) without the prior written consent of
the Note Purchaser Agent. The Issuing Bank shall be an express third-party
beneficiary of this Agreement, entitled to exercise rights (but without
obligations, except as to any obligations that the Issuing Bank may have as an
Indemnified Party under Article IX) under this Agreement in the same manner as
if it were a party hereto.

(b) Any Investor or Liquidity Bank may, in the ordinary course of its business
and in accordance with the Basic Documents and applicable law, including
applicable securities laws, at any time sell to one or more Persons (each, a
“Participant”), participating interests in all or a portion of its rights and
obligations under this Agreement. Notwithstanding any such sale by any New Note
Purchaser of participating interests to a Participant, such New Note Purchaser’s
rights and obligations under this Agreement shall remain unchanged, such New
Note Purchaser shall remain solely responsible for the performance thereof, and
Issuer and Seller shall continue to deal solely and directly with such New Note
Purchaser and shall have no obligations to deal with any Participant in
connection with such New Note Purchaser’s rights and obligations under this
Agreement.

(c) This Agreement shall create and constitute the continuing obligation of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until such time as all amounts payable with respect to the Notes shall
have been paid in full. At any time, if the Collateral is liquidated, the Notes
are paid or extinguished, the Aggregate L/C Amount has been reduced to zero and
the obligations of the New Note Purchaser to acquire Incremental Note Balances
and to cause Letters of Credit to be issued hereunder is terminated, the Basic
Documents (including this Agreement) shall terminate except as otherwise
provided in Section 11.10.

(d) Any New Note Purchaser may sell or assign all or a portion of its Note and
other rights and obligations under this Agreement, including any related
Liquidity Bank Commitment only with the prior consent of Seller unless (i) such
sale or assignment is to an Eligible Assignee or (ii) such sale or assignment
occurs following the occurrence of an Event of Default; provided, however, that
this Section 11.04(d) shall not limit any New Note Purchaser’s right to
(i) transfer its interest in its Note in the form of a participation of an
interest in its Note to a Participant pursuant to Section 11.04(b), (ii) pledge
or grant a security interest in its Note or its rights under this Agreement, any
other Basic Document or its Asset Purchase Agreement to secure an indebtedness
or other obligations of such New Note Purchaser (including, without limitation,
obligations to any Federal Reserve Bank), (iii) transfer its Note pursuant to a
repurchase agreement or similar arrangement or (iv) if such assignor is an
Investor, assign all or part of its rights and obligations herein (including
ownership of all or a part of its Note), including, without limitation, to a
Liquidity Bank pursuant to the Asset Purchase Agreement; provided, that such
Investor shall notify the Note Purchaser Agent and the Seller of any such
assignment.

(e) Notwithstanding Section 11.04(d), each Liquidity Bank may assign to any
Eligible Assignee or to any other Liquidity Bank all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Liquidity Bank Commitment and its Note or interests therein owned
by it); provided, however, that (i) each such assignment shall be of a constant,
and not a varying, percentage of all rights and obligations

 

32



--------------------------------------------------------------------------------

under this Agreement, (ii) the amount being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than the lesser of
(x) $10,000,000 and (y) all of the assigning Liquidity Bank’s Liquidity Bank
Commitment, (iii) the parties to each such assignment shall execute and deliver
to the Note Purchaser Agent, for its acceptance and recording, an Assignment and
Acceptance, together with a processing and recordation fee of $2,500, and
(iv) concurrently with such assignment, such assignor Liquidity Bank shall
assign to such assignee Liquidity Bank or other Eligible Assignee an equal
percentage of its rights and obligations under the Asset Purchase Agreement (or,
if such assignor Liquidity Bank is Citibank, it shall arrange for such assignee
Liquidity Bank or other Eligible Assignee to become a party to the Asset
Purchase Agreement for a maximum principal amount equal to the assignee’s
Liquidity Bank Commitment). Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in such Assignment and
Acceptance, (x) the assignee thereunder shall be a party to this Agreement and,
to the extent that rights and obligations hereunder have been assigned to it
pursuant to such Assignment and Acceptance, have the rights and obligations of a
Liquidity Bank hereunder and (y) the assigning Liquidity Bank shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish such rights and be released from
such obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Liquidity
Bank’s rights and obligations under this Agreement, such Liquidity Bank shall
cease to be a party hereto).

(f) In the event that New Note Purchaser sells any participation or assigns or
transfers any interest in the Note, (x) each Participant, successor or assign
(other than a Federal Reserve Bank) shall agree to make the representations and
warranties in Section 6.01(c) of this Agreement and (y) such New Note Purchaser
or the Note Purchaser Agent on behalf of such New Note Purchaser shall provide
the Seller with notice of any such assignment or transfer.

SECTION 11.05 Provision of Documents and Information. Each of Issuer and Seller
acknowledges and agrees that the Note Purchaser Agent and New Note Purchasers
are permitted to provide to the Issuing Bank, any subsequent Note Purchaser
Agent or New Note Purchasers, any subsequent Issuing Bank, permitted assignees
and Participants, opinions, certificates, documents and other information
relating to Issuer, Seller and the Loans delivered to the Note Purchaser Agent
or New Note Purchasers pursuant to this Agreement provided that with respect to
confidential information, such subsequent Note Purchaser Agent or New Note
Purchaser, such subsequent Issuing Bank, permitted assignees and Participants
agree to be bound by Section 8.17 of the Sale and Servicing Agreement (and the
Issuing Bank, by accepting information delivered pursuant to this Section 11.05
agrees to be so bound).

SECTION 11.06 GOVERNING LAW; JURISDICTION. (a) THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS EXCEPT SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO THE NON-EXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK OR ANY NEW YORK STATE COURT

 

33



--------------------------------------------------------------------------------

SITTING IN NEW YORK CITY AND ANY APPELLATE COURT HAVING JURISDICTION TO REVIEW
THE JUDGMENTS THEREOF. EACH OF THE PARTIES HEREBY WAIVES ANY OBJECTION BASED ON
FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

SECTION 11.07 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED OR DELIVERED PURSUANT
HERETO.

SECTION 11.08 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.

SECTION 11.09 No Recourse - New Note Purchaser, Seller, Servicer and Issuer. (a)
The obligations of New Note Purchaser under this Agreement, or any other
agreement, instrument, document or certificate executed and delivered by or
issued by New Note Purchaser or any officer thereof are solely the corporate or
limited liability company obligations of New Note Purchaser. No recourse shall
be had for payment of any fee or other obligation or claim arising out of or
relating to this Agreement or any other agreement, instrument, document or
certificate executed and delivered or issued by New Note Purchaser or any
officer thereof in connection therewith, against the Issuing Bank, any
stockholder, member, manager, limited partner, employee, officer, affiliate,
director or incorporator of New Note Purchaser or the Issuing Bank. No claim may
be made by the Issuer, the Seller or the Servicer or any other Person against
the New Note Purchaser and the Secured Parties or their respective Affiliates,
directors, managers, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages (including, without limitation, any
loss of profits, business or anticipated savings) in respect to any claim for
breach of contract or any other theory of liability arising out of or related to
the transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and the Seller and the Servicer each hereby
waives, releases, and agrees not to sue upon any claim for any such damages,
whether or not accrued and whether or not known or suspected. No obligation or
liability to any Obligor under any of the Loans, or to any Participation
Counterparty under any Participation Agreement, or otherwise in respect of the
Assets, is intended to be assumed by the New Note Purchaser and the Secured
Parties under or as a result of this Agreement and the transactions contemplated
hereby.

(b) The obligations of Seller under this Agreement, or any other agreement,
instrument, document or certificate executed and delivered by or issued by
Seller or any officer, stockholder, member, manager, employee, director or
incorporator thereof are solely the corporate obligations of Seller. No recourse
shall be had for payment of any fee or other obligation or claim arising out of
or relating to this Agreement or any other agreement,

 

34



--------------------------------------------------------------------------------

instrument, document or certificate executed and delivered or issued by Seller
or any officer thereof in connection therewith, against any Affiliate,
stockholder, member, manager, director, employee or officer of Seller or any
Affiliate thereof (excluding the Seller itself).

(c) The obligations of Servicer under this Agreement, or any other agreement,
instrument, document or certificate executed and delivered by or issued by
Servicer or any officer, stockholder, member, manager, employee, director or
incorporator thereof are solely the corporate obligations of Servicer. No
recourse shall be had for payment of any fee or other obligation or claim
arising out of or relating to this Agreement or any other agreement, instrument,
document or certificate executed and delivered or issued by Servicer or any
officer thereof in connection therewith, against any Affiliate, stockholder,
member, manager, director, employee or officer of Servicer or any Affiliate
thereof (excluding the Servicer itself).

(d) The obligations of Issuer under this Agreement, or any other agreement,
instrument, document or certificate executed and delivered by or issued by
Issuer or any officer, stockholder, member, manager, employee, director or
incorporator thereof, in each case on behalf of the Issuer, are solely the
limited liability company obligations of Issuer. Except as otherwise provided in
this Agreement or the other Basic Documents with respect to the Seller or the
Servicer, no recourse shall be had for payment of any fee or other obligation or
claim arising out of or relating to this Agreement or any other agreement,
instrument, document or certificate executed and delivered or issued by Issuer
or any officer thereof in connection therewith, against any Affiliate,
stockholder, member, manager, director, employee or officer of Issuer or any
Affiliate thereof (excluding the Issuer itself).

(e) New Note Purchaser, by accepting the New Note, acknowledges that such New
Note represents an obligation of Issuer and does not represent an interest in or
an obligation of Seller, Servicer, Indenture Trustee or any Affiliate, member,
manager, director, officer, employee or attorney thereof and no recourse may be
had against such parties or their assets, except as may be expressly set forth
or contemplated in this Agreement, the New Note or the other Basic Documents.

 

35



--------------------------------------------------------------------------------

SECTION 11.10 Survival. All representations, warranties, covenants, guaranties
and indemnifications contained in this Agreement and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the sale or transfer of the New Note. Notwithstanding the
immediately preceding sentence, the rights and remedies of the Note Purchaser
Agent and or New Note Purchasers with respect to (i) any representation and
warranty made or deemed to be made or remade by Issuer, Seller or Servicer
pursuant to this Agreement, (ii) the indemnification provisions set forth in
Article IX and (iii) the agreements set forth in Section 2.08, Section 2.09,
Section 11.06, Section 11.07, Section 11.09, Section 11.13 and Section 11.16
will be continuing and will survive any termination of this Agreement or any
other Basic Document or the repayment of the Notes. All of the representations,
warranties and covenants of NewStar Financial, in its capacity as Servicer
pursuant to this Agreement, will survive termination of NewStar Financial in
such capacity, to the extent of representations and warranties made or deemed
made, and obligations arising, prior to such termination.

SECTION 11.11 Tax Characterization. Each party to this Agreement
(a) acknowledges and agrees that it is the intent of the parties to this
Agreement that for all purposes, including federal, state and local income,
single business and franchise tax purposes, the New Note will be treated as
evidence of indebtedness secured by the Loans and proceeds thereof and the trust
created under the Indenture will not be characterized as an association (or
publicly traded partnership) taxable as a corporation, (b) agrees to treat the
New Note for federal, state and local income and franchise tax purposes as
indebtedness and (c) agrees that the provisions of all Basic Documents shall be
construed to further these intentions of the parties.

SECTION 11.12 Conflicts. Notwithstanding anything contained herein to the
contrary, in the event of the conflict between the terms of the Sale and
Servicing Agreement and this Agreement, the terms of the Sale and Servicing
Agreement shall control.

SECTION 11.13 Expenses. In addition to the rights of indemnification granted
under Section 9.01, the Issuer agrees to pay on demand to or at the direction of
the Note Purchaser Agent (from the capital contribution made to the Issuer
pursuant to SECTION 4.01(e), Collections applied pursuant to Section 8.2(b)(ix)
of the Indenture and any other cash available to the Issuer, but excluding any
other Collections):

(a) all reasonable costs and expenses of the Note Purchaser Agent and New Note
Purchasers in connection with:

(i) the preparation, execution and delivery of this Agreement and the other
Basic Documents (including without limitation all legal, accounting, third party
due diligence and other miscellaneous expenses incurred in connection therewith;
and

(ii) any amendment, waiver or modification of this Agreement or the Basic
Documents requested by the Issuer or any of its Affiliates and all Attorney
Costs of one law firm of the Note Purchaser Agent and New Note Purchasers with
respect to advising the Note Purchaser Agent and New Note Purchasers as to its
rights and remedies under this Agreement and the other Basic Documents;

 

36



--------------------------------------------------------------------------------

(b) all reasonable costs and expenses, if any (including Attorney Costs for one
law firm and any necessary local counsel), of the Note Purchaser Agent and New
Note Purchasers, in connection with the enforcement (or direction provided to
Indenture Trustee with respect to the enforcement) of the Notes, this Agreement
and the other Basic Documents;

(c) any reasonable due diligence expenses incurred by the Note Purchaser Agent
and New Note Purchasers (other than to the extent of amounts included in clause
(i), above); and

(d) all reasonable costs and expenses incurred in connection with the periodic
auditing and the other activities contemplated pursuant to Section 7.02.

SECTION 11.14 Updating List of Authorized Officers. The Persons initially
constituting the Authorized Officers of the designated manager of the Issuer are
as set forth in Exhibit F. The designated manager of the Issuer may from time to
time designate the individuals who are authorized to act as “Authorized
Officers” with respect to Issuer pursuant to an Officer’s Certificate
distributed to Indenture Trustee, the Note Purchaser Agent, New Note Purchasers,
Seller and Servicer.

SECTION 11.15 Right of Setoff. Without in any way limiting the provisions of
this Agreement, the Note Purchaser Agent, each Liquidity Bank and each Investor
is hereby authorized (in addition to any other rights it may have) at any time
after the occurrence and during the continuance of an Event of Default to
set-off, appropriate and apply (without presentment, demand, protest or other
notice which are hereby expressly waived) any deposits and any other
indebtedness held or owing by the Note Purchaser Agent, such Liquidity Bank or
such Investor to, or for the account of, Issuer, Seller or Servicer against any
amount owing by Issuer, Seller or Servicer, as the case may be, to such Person
or to the Note Purchaser Agent on behalf of such Person (even if contingent or
unmatured).

SECTION 11.16 Special Provisions Applicable to Investors. Each of the parties to
this Agreement hereby covenants and agrees that:

(a) no Investor shall have any obligation to pay any amount hereunder unless
such Investor has received cash from the Notes sufficient to pay such amounts
and such amounts are not necessary to pay such Investor’s outstanding commercial
paper or its other outstanding indebtedness; in addition, each of the parties
hereto hereby agrees that no amount owing by an Investor hereunder shall
constitute a claim (as defined in Section 101 or Title 11 of the United States
Bankruptcy Code) against such Investor unless such Investor has received cash
from the Notes sufficient to pay such amounts, and such amounts are not
necessary to pay such Investor’s outstanding commercial paper or its other
outstanding indebtedness; no recourse shall be had for the payment of any amount
owing hereunder or for the payment of any fee hereunder or any other obligation
of, or claim against an Investor arising out of or based upon this Agreement,
against any equity holder, employee, officer, agent, member or manager of an
Investor or any equity holder, employee, officer, director, member, manager or
affiliate thereof;

(b) prior to the date which is one year and one day after the payment in full of
all commercial paper and any other indebtedness for borrowed money of an
Investor, it will not institute against, or join any other Person in instituting
against, such Investor any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings or other similar proceeding under the laws of any
jurisdiction;

 

37



--------------------------------------------------------------------------------

(c) no pledge and/or collateral assignment by any Investor pursuant to its
commercial paper program documents of an interest in the rights of such Investor
in any Note or Note Balance shall constitute an assignment and/or assumption of
such Investor’s obligation (if any) under this Agreement, such obligations in
all cases remaining with such Investor; moreover, any such pledge and/or
collateral assignment of the rights of such Investor shall be permitted
hereunder without further action or consent, and any such pledge may perfect a
collateral assignment of such interest notwithstanding anything to the contrary
in this Agreement;

(d) notwithstanding anything to contrary contained herein, no amendment,
modification or waiver of this Section shall be effective unless agreed to in
writing by each Investor; and

(e) the provisions of this Section shall survive the termination of this
Agreement.

[SIGNATURE PAGE FOLLOWS]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers hereunto duly authorized, as of the date first above
written.

 

NEWSTAR WAREHOUSE FUNDING

2005 LLC, as Issuer

By:   NEWSTAR FINANCIAL, INC., its designated manager By:  

/s/ JOHN J. FRISHKOPF

Name:   John J. Frishkopf Title:   Treasurer

NEWSTAR FINANCIAL, INC., as Seller

and as Servicer

By:  

/s/ JOHN J. FRISHKOPF

Name:   John J. Frishkopf Title:   Treasurer

CITICORP NORTH AMERICA, INC., as

Note Purchaser Agent

By:  

/s/ TODD FRITCHMAN

Name:   Todd Fritchman Title:   Vice President CHARTA, LLC, as an Investor By:  

/s/ TODD FRITCHMAN

Name:   Todd Fritchman Title:   Vice President

[Signature Page 1 to Note Purchase Agreement]



--------------------------------------------------------------------------------

 

CITIBANK, N.A., as a Liquidity Bank By:  

/s/ TODD FRITCHMAN

Name:   Todd Fritchman Title:   Vice President

[Signature Page 2 to Note Purchase Agreement]